Exhibit 10.1

 

Execution Copy

 

THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of August 6, 2010 (this
“Agreement”), is made by and between STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a
Delaware limited liability company (as more specifically defined below,
“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (as more specifically defined below, “Buyer”).  Seller and Buyer
(each a “Party”) hereby agree as follows:

 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01           Applicability.  Subject to the terms and conditions of
the Repurchase Documents, at the request of Seller, the Parties may from time to
time enter into transactions in which Seller agrees to sell, transfer and assign
to Buyer certain Assets and all related rights in and interests related to such
Assets on a servicing released basis, against the transfer of funds by Buyer
representing the Purchase Price for such Assets, with a simultaneous agreement
by Buyer to transfer to Seller and Seller to repurchase such Assets in a
repurchase transaction at a date not later than the Maturity Date, against the
transfer of funds by Seller representing the Repurchase Price for such Assets.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

“Account Control Agreement”:  A bank account control agreement in favor of Buyer
with respect to any bank account related to a Purchased Asset, substantially in
the form attached as Exhibit G-1 hereto.

 

“Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, with respect to Seller, Guarantor, Manager, the Intermediate
Starwood Entities and Sub-Servicer, such actual knowledge shall include the
knowledge of all such Persons collectively and each of their respective
employees, officers, directors and agents (and with respect to agents, solely to
those agents who worked on the acquisition of the Assets or this Transaction) of
any of them.

 

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.

 

“Affiliated Hedge Counterparty”:  Buyer, or an Affiliate of Buyer, in its
capacity as a party to any Interest Rate Protection Agreement with Seller or any
Affiliate of Seller.

 

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

 

--------------------------------------------------------------------------------


 

“Anti—Terrorism Laws”:  Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.

 

“Applicable Percentage”:  For each Purchased Asset as of any date, the
applicable percentage determined by Buyer for such Purchased Asset on the
related Purchase Date and set forth in the Confirmation for such Purchased
Asset, up to the Maximum Applicable Percentage.

 

“Appraisal”:  A FIRREA-compliant appraisal addressed to and reasonably
satisfactory to Buyer of the related Underlying Mortgaged Property from an
Independent Appraiser.

 

“Asset”:  Any Whole Loan, Senior Interest, Junior Interest, Mezzanine Loan or
Mezzanine Participation Interest, the Underlying Mortgaged Property for which is
included in the categories for Types of Mortgaged Property.

 

“Bankruptcy Code”:  Title 11 of the United States Code.

 

“Blank Assignment Documents”:  Defined in Section 6.02(k).

 

“Book Value”:  For any Purchased Asset as of any date, an amount, as certified
by Seller in the related Transaction Request and Confirmation, equal to the
lesser of (a) the outstanding principal amount or par value thereof as of such
date, and (b) the price that Seller initially paid or advanced in respect
thereof plus any additional amounts advanced by Seller, minus principal payments
received by Seller, and as further reduced by losses realized and write-downs
taken by Seller.

 

“Business Day”:  Any day other than a Saturday or a Sunday (a) on which banks in
the States of New York, California or North Carolina are not authorized or
obligated by law or executive order to be closed, or (b) if the term “Business
Day” is used in connection with the determination of LIBOR, on which dealings in
Dollar deposits are carried on in the London interbank market.

 

“Buyer”:  Wells Fargo Bank, National Association.

 

“Buyer’s Margin Percentage”:  For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage for such Purchased Asset as of such date.

 

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all

 

2

--------------------------------------------------------------------------------


 

member or other equivalent interests in any limited liability company, and any
and all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Cash Liquidity”:  With respect to Guarantor on any date, the amount of cash and
cash equivalents held by Guarantor.

 

“Change of Control”:  The occurrence of any of the following events: (a) prior
to an internalization of management by Guarantor, if Manager is no longer the
manager of Guarantor; (b) after such time as Guarantor is internally managed,
any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of directors, of 20% or more; (c) change in Control of Manager and/or Starwood
Capital Group Global, L.P. from the Person or Persons who are directly or
indirectly Controlling such entities on the date hereof; or (d) each of either
Guarantor or the Intermediate Starwood Entities shall cease to own and control,
of record and beneficially, directly or indirectly 100% of the outstanding
Capital Stock of Seller.  Notwithstanding the foregoing, Buyer shall not be
deemed to approve or to have approved any internalization of management by
Guarantor as a result of this definition or any other provision herein, other
than to the extent actually approved pursuant to Section 8.14 or
Section 10.01(g).

 

“Class”:  With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan, Senior Interest, Junior Interest, Mezzanine Loan or
Mezzanine Participation Interest.

 

“Closing Certificate”:  A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.

 

“Closing Date”:  August 6, 2010.

 

“CMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of commercial real estate loans.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Collection Account”: Any collection, escrow, reserve, collateral or lock—box
accounts pledged to Seller with respect to any Purchased Asset.

 

“Commitment Fee”:  An amount equal to fifty basis points (0.50%) multiplied by
the Maximum Amount, minus a credit of $700,000, which credit is in full
satisfaction of the credit required under the Master Repurchase and Securities
Contract dated as of March 31, 2010 by and between Buyer and Starwood Property
Mortgage Sub-1, L.L.C.

 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller.

 

3

--------------------------------------------------------------------------------


 

“Confirmation”:  A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.

 

“Contingent Liabilities”:  With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off—balance sheet
arrangements” (as defined in the Off—Balance Sheet Rules defined below),
(b) obligations, including Guarantee Obligations, whether or not required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
in whole or in part any Non—Recourse Indebtedness, lease, dividend or other
obligation, excluding, however, (i) contractual indemnities (including any
indemnity or price—adjustment provision relating to the purchase or sale of
securities or other assets), and (ii) guarantees of non—monetary obligations
which have not yet been called on or quantified, of such Person or any other
Person, and (c) forward commitments or obligations to fund or provide proceeds
with respect to any loan or other financing which is obligatory and
non—discretionary on the part of the lender.  The amount of any Contingent
Liabilities described in the preceding clause (b) shall be deemed to be (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements of such Person.  “Off-Balance Sheet Rules”
means the Disclosure in Management’s Discussion and Analysis About Off-Balance
Sheet Arrangements and Aggregate Contractual Obligations, Securities Act Release
Nos. 33—8182; 34—47264; FR—67 International Series Release No. 1266 File
No. S7—42—02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228,
229 and 249).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Controlled Account Agreement”:  A control agreement with respect to the
Waterfall Account and the Servicing Agreement Account, each, dated as of the
date of this Agreement, each among Seller, Buyer and Waterfall Account Bank,
each of which agreements shall be substantially in the form of Exhibit G-2
attached hereto.

 

4

--------------------------------------------------------------------------------


 

“Core Pricing Margin”:  Defined in Schedule 2, which definition is incorporated
herein by reference.

 

“Core Purchased Assets”:  All Purchased Assets that as of the Purchase Date
therefor, consist either of eligible Whole Loans or eligible Senior Interests.

 

“Credit Event”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Current Mark-to-Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer
(a) with reference to the market value of the Underlying Mortgaged Property, and
(b) taking into account such other criteria (other than current interest rates
and spreads) as and to the extent that Buyer deems appropriate, including, as
appropriate, market conditions, credit quality, liquidity of position,
subordination and delinquency status and aging which market value, in each case,
may be determined to be zero.  The Current Mark-to-Market Value of each
Purchased Asset as of the related Purchase Date will be set forth in on the
Confirmation executed in connection with the related Transaction, and such
Current Mark-to-Market Value will not be adjusted by Buyer for any Purchased
Asset after the related Purchase Date unless a Credit Event shall occur with
respect to the related Purchased Asset, provided that there shall be no
restrictions on Buyer’s ability to recalculate, solely for internal purposes,
the Current Mark-to-Market Value of any Purchased Asset at any time.

 

“Custodial Agreement”:  The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, substantially in the form of Exhibit J.

 

“Custodian”:  Wells Fargo Bank, National Association, solely in its capacity as
Custodian pursuant to the Custodial Agreement, or any permitted successor
thereto.

 

“Debt Yield”:  With respect to any Purchased Asset(s) and for any relevant
calendar quarter, the percentage equivalent of the quotient obtained by dividing
(i) the product of (A) the underwritten net cash flow for such period from the
related Mortgaged Property or Mortgaged Properties securing the Purchased
Asset(s), as determined by Buyer in its sole and absolute discretion, multiplied
by (B) a fraction, (1) the numerator of which shall be 360, and (2) the
denominator of which shall be the number of days in the relevant Test Period, by
(ii) the then-current Purchase Price of such Purchased Asset(s) on the last day
of such calendar quarter.

 

“Debt Yield Test”:  Defined in Schedule 2, which definition is incorporated
herein by reference.

 

“Default”:  Any event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”:  As of any date, the Pricing Rate in effect on such date plus
400 basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.

 

5

--------------------------------------------------------------------------------


 

“Defaulted Asset”:  Any Asset or Purchased Asset, as applicable, (a) that is
thirty (30) or more days (or, in the case of payments due at maturity, one
(1) day) delinquent in the payment of principal, interest, fees, distributions
or any other amounts payable under the related Purchased Asset Documents,
(b) for which there is a non—monetary default under the related Purchased Asset
Documents, beyond any applicable notice or cure period, (c) as to whose
Underlying Obligor an Insolvency Event has occurred, or (d) for which Seller,
Servicer or Sub-Servicer has received notice of the foreclosure or proposed
foreclosure of any Lien on the related Underlying Mortgaged Property; provided
that with respect to any Junior Interest, Senior Interest or Mezzanine
Participation Interest, in addition to the foregoing such Junior Interest,
Senior Interest or Mezzanine Participation Interest will also be considered a
Defaulted Asset to the extent that the Underlying Whole Loan would be considered
a Defaulted Asset as described in this definition.

 

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross—currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark—to—market value(s) for such Derivatives
Contracts, as determined based on one or more mid—market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).

 

“Dollars” and “$”:  Lawful money of the United States of America.

 

“Early Repurchase Date”:  Defined in Section 3.04.

 

“EBITDA”:  With respect to any Person and any Test Period, an amount equal to
the sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or loss)): 
(i) depreciation and amortization expense, (ii) Interest Expense, (iii) income
tax expense, and (iv) extraordinary or non-recurring gains and losses, plus
(b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such Test Period, plus (c) amounts deducted in accordance with GAAP in respect
of other non-cash expenses in determining such Net Income for such Person.

 

6

--------------------------------------------------------------------------------


 

“Eligible Asset”:  An Asset:

 

(a)           that satisfies the LTV/LTC Test;

 

(b)           with respect to which no Representation Breach exists;

 

(c)           that is not a Defaulted Asset;

 

(d)           with respect to which there are no future funding obligations on
the part of Seller, Buyer or any other Person;

 

(e)           whose Underlying Mortgaged Property is located in the United
States, whose Underlying Obligors are domiciled in the United States, and all
obligations thereunder and under the Underlying Mortgage Documents are
denominated and payable in Dollars;

 

(f)            whose Underlying Obligors are not Sanctioned Entities;

 

(g)           that is directly or indirectly secured by one or more Mortgaged
Properties that satisfy the applicable Debt Yield Test for the related Asset;
and

 

(h)           that is secured by a perfected, first priority security interest
on a commercial or multi-family property (or, in the case of a Mezzanine Loan or
a Mezzanine Participation Interest, secured by first priority pledges of all of
the Equity Interests of Persons that directly or indirectly own a commercial or
multi-family property); provided, that notwithstanding the failure of an Asset
or Purchased Asset to conform to the requirements of this definition, Buyer may,
subject to such terms, conditions and requirements and Applicable Percentage
adjustments as Buyer may require, designate in writing any such non—conforming
Asset or Purchased Asset as an Eligible Asset, which designation (1) may include
a temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets must be Eligible Assets (including any Assets that are similar
or identical to the Asset or Purchased Asset subject to the waiver).

 

“Eligible Assignee”:  Any of the following Persons designated by Buyer for
purposes of Section 18.08(c):  (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which Seller has consented;
provided, that such consent of Seller shall not be unreasonably withheld,
delayed or conditioned, and shall not be required at any time when a Event of
Default exists.  Such Person shall provide to Seller such duly executed IRS
forms as Seller reasonably requests.

 

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution

 

7

--------------------------------------------------------------------------------


 

Control Act, the Toxic Substances Control Act, the Clean Air Act, the Safe
Drinking Water Act, the Oil Pollution Act of 1990, the Emergency Planning and
the Community Right-to-Know Act of 1986, the Hazardous Material Transportation
Act, the Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

 

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974.

 

“Event of Default”:  Defined in Section 10.01.

 

“Extension Fee”:  0.25% of the Maximum Aggregate Repurchase Price, payable by
Seller on the date of the exercise by Seller of each Extension Option.

 

“Fee and Pricing Letter”:  The letter agreement, dated as of the date of this
Agreement, by and between Buyer and Seller.

 

“Fixed Charge Coverage Ratio”:  With respect to any Person and for any Test
Period at any time, the EBITDA for such period, divided by the Fixed Charges for
the same period.

 

“Fixed Charges”:  With respect to any Person and for any Test Period at any
time, the sum of (a) debt service, (b) all preferred dividends, (c) Capital
Lease Obligations paid or accrued during such period, (d) capital expenditures
(if any), and (e) any amounts payable under any Ground Lease.

 

“Flex Pricing Margin”:  Defined in Schedule 2, which definition is incorporated
herein by reference.

 

“Flex Purchased Assets”:  All Purchased Assets that as of the Purchase Date
therefor, consist of eligible Junior Interests, eligible Mezzanine Loans, and
eligible Mezzanine Participation Interests, and solely with respect to Senior
Interests and Whole Loans, all Senior Interests and Whole Loans that otherwise
meet all of the criteria to qualify as eligible Whole Loans or eligible Senior
Interests, except that they are directly or indirectly secured by Liens on
Underlying Mortgaged Properties which as of the Purchase Date therefor, generate
a Debt Yield that is equal to or greater than nine percent (9%), but less than
eleven percent (11%).

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

8

--------------------------------------------------------------------------------


 

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents.

 

“Governmental Authority”:  Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi—judicial, quasi—legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.

 

“Ground Lease”:  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

“Guarantee Agreement”: A Guarantee Agreement, substantially in the form of
Exhibit H, made by Guarantor in favor of Buyer.

 

“Guarantee Default”:  Defined in Section 8.13.

 

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof;

 

9

--------------------------------------------------------------------------------


 

provided, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the maximum stated amount of the primary obligation relating to such
Guarantee Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.

 

“Guarantor”:  Starwood Property Trust, Inc., a Maryland corporation, together
with its successors and permitted assigns.

 

“Hedge Counterparty”:  Either (a) an Affiliated Hedge Counterparty, or (b) any
other counterparty approved by Buyer to any Interest Rate Protection Agreement
with Seller that satisfies the requirements of Section 8.11 and is, in form and
substance reasonably acceptable to Buyer.

 

“Hedge Required Asset”:  A Purchased Asset that has a fixed rate of interest or
return, unless otherwise waived in writing by Buyer in its sole discretion.

 

“Hotel Assets”:  All Purchased Assets that are directly or indirectly secured by
hotels.

 

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset):  (a) all
Principal Payments, (b) all Interest Payments, and (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including principal
payments, interest payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds, and (d) all payments received from Hedge Counterparties pursuant
to Interest Rate Protection Agreements related to such Purchased Asset;
provided, that any amounts which under the applicable Purchased Asset Documents
are required to be deposited into and held in escrow or reserve to be used for a
specific purpose, such as taxes and insurance, shall not be included in the term
“Income” unless and until (i) an event of default exists under such Purchased
Asset Documents, (ii) the holder of the related Purchased Asset has exercised or
is entitled to exercise rights and remedies with respect to such amounts,
(iii) such amounts are no longer required to be held for such purpose under such
Purchased Asset Documents, or (iv) such amounts may be applied to all or a
portion of the outstanding indebtedness under such Purchased Asset Documents,
and provided, further, that “Income” from Junior Interests, Senior Interests and
Mezzanine Participation Interests shall include, without limitation, Seller’s
share of all amounts

 

10

--------------------------------------------------------------------------------


 

payable in respect of each such Junior Interest, Senior Interest and Mezzanine
Participation Interest and the Underlying Whole Loan or the underlying Mezzanine
Loan pursuant to the Junior Interest Documents, Senior Interest Documents and
Mezzanine Participation Documents.

 

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date:  (a) obligations in respect of
money borrowed (including principal, interest, assumption fees, prepayment fees,
yield maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off—Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to any Purchased Asset, purchase obligation, repurchase
obligation, sale/buy—back agreement, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(i) all Non—Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person, (j) all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than certain Permitted Liens) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, that if such Person has not assumed or become liable for the payment
of such indebtedness, then for the purposes of this definition the amount of
such indebtedness shall not exceed the market value of the property subject to
such Lien, (k) all Contingent Liabilities, (l) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person or obligations of such Person to pay the deferred purchase or acquisition
price of property or assets, including contracts for the deferred purchase price
of property or assets that include the procurement of services, (m) indebtedness
of general partnerships of which such Person is liable as a general partner
(whether secondarily or contingently liable or otherwise), and (n) obligations

 

11

--------------------------------------------------------------------------------


 

to fund capital commitments under any Governing Document, subscription agreement
or otherwise.

 

“Indemnified Amount”:  Defined in Section 13.01.

 

“Indemnified Person”:  Defined in Section 13.01.

 

“Independent Appraiser”:  An independent professional real estate appraiser who
is a member in good standing of the American Appraisal Institute, and, if the
state in which the subject Underlying Mortgaged Property is located certifies or
licenses appraisers, is certified or licensed in such state, and in each such
case, who has a minimum of five years experience in the subject property type.

 

“Independent Director” or “Independent Manager”:  An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional Independent Directors and Independent
Managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as a member of the board of directors or
board of managers of such corporation or limited liability company and is not,
has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:

 

(a)           a member, partner, equity holder, manager, director, officer or
employee of Seller, any Principal, any of their respective equity holders or
Affiliates (other than (a) as an Independent Director or Independent Manager of
Seller or Principal and (b) as an Independent Director or Independent Manager of
an Affiliate of Seller or Principal or any of their respective single-purpose
entity equity holder that is not in the direct chain of ownership of Seller or
Principal and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided that such Independent Director or Independent Manager is
employed by a company that routinely provides professional Independent Directors
or Independent Managers);

 

(b)           a creditor, supplier or service provider (including provider of
professional services) to Seller, any single-purpose entity equity holder, or
any of their respective equity holders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors or Independent Managers and other corporate services to Seller, any
single-purpose entity equity holder, or any of their respective equity holders
or Affiliates in the ordinary course of business);

 

(c)           a family member of any such member, partner, equity holder,
manager, director, officer, employee, creditor, supplier or service provider; or

 

(d)           a Person that controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

 

12

--------------------------------------------------------------------------------


 

An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a “special purpose entity” affiliated with Seller or Principal shall not be
disqualified from serving as an Independent Director or Independent Manager of
Seller if the fees that such individual earns from serving as Independent
Directors or Independent Managers of affiliates of Seller or Principal in any
given year constitute in the aggregate less than 5% of such individual’s annual
income for that year.

 

“Initial Maturity Date” shall mean August 5, 2013.

 

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under
clause (g) of the definition thereof.

 

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Interest Expense”:  With respect to any Person and any period, the amount of
total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.

 

“Interest Payments”:  With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with such Purchased
Asset.

 

“Interest Rate Protection Agreement”:  With respect to any or all Purchased
Assets, any futures contract, options related contract, short sale of United
States Treasury

 

13

--------------------------------------------------------------------------------


 

securities or any interest rate swap, cap, floor or collar agreement, total
return swap or any other similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies in form and substance
reasonably acceptable to Buyer, in each case with a Hedge Counterparty and that
is acceptable to Buyer.  For the avoidance of doubt, any Interest Rate
Protection Agreement with respect to a Purchased Asset shall be included in the
definitions of “Purchased Asset” and “Repurchase Document”.

 

“Intermediate Starwood Entities”:  Individually or collectively, Principal and
SPT Real Estate Sub I, LLC, a Delaware limited liability company.

 

“Internal Control Event”:  Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager, any Intermediate Starwood Entity or Guarantor over
financial reporting, in each case as described in the Securities Laws.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time.

 

“Irrevocable Redirection Notice”:  A notice in form reasonably acceptable to
Buyer, sent by Seller or by Servicer or Sub-Servicer on Seller’s behalf
directing the remittance of Income with respect to a Purchased Asset to the
Servicing Agreement Account or the Waterfall Account, as applicable, and
executed by the applicable Underlying Obligor, Servicer, Sub-Servicer or other
Person with respect to such Purchased Asset.

 

“Junior Interest”:  (a) A junior participation interest in a performing
commercial real estate loan, or (b) a “B-note” in an “A/B structure” (or a more
subordinate note in an “A/B/C”, “A/B/C/D” or similar structure) in a performing
commercial real estate loan.

 

“Junior Interest Documents”:  Shall mean, for any Junior Interest, the Junior
Interest Note together with any co-lender agreements, participation agreements
and/or other intercreditor agreements or other documents governing or otherwise
relating to such Junior Interest.

 

14

--------------------------------------------------------------------------------


 

“Junior Interest Note”:  If the Junior Interest is (a) a promissory note, the
related original Mortgage Note and (b) a junior participation interest, the
related original participation certificate (if any).

 

“Knowledge”:  With respect to any Person, means collectively (i) the actual
knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person actual knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

 

“Leverage Covenant”:  The financial covenant set forth in Section 15(b) of the
Guarantee Agreement.

 

“LIBOR”:  For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period.  If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of the Reference Banks selected by Buyer to provide
such banks’ offered quotation (expressed as a percentage per annum) to leading
banks in the international Eurocurrency market for deposits in Dollars for a
one-month period as of 11:00 a.m., London time, on such Pricing Rate Reset Date
for amounts of not less than the aggregate Repurchase Price of all Purchased
Assets.  If at least two such offered quotations are so provided, LIBOR shall be
the arithmetic mean of such quotations.  If fewer than two such quotations are
so provided, Buyer shall request any three major banks in New York City selected
by Buyer to provide such banks’ rate (expressed as a percentage per annum) for
loans in Dollars to leading banks in the international Eurocurrency market for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Pricing Rate Reset Date for amounts of not less than the aggregate
Repurchase Price of all Purchased Assets.  If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates.

 

“LIBO Rate”:  For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:

 

 

LIBOR for such Pricing

 

 

Period

 

 

1 – Reserve Requirement

 

 

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, security interest,
UCC financing statement or encumbrance of any kind on or otherwise relating to
any Person’s assets or properties in favor of any other Person or any
preference, priority or other security agreement or preferential arrangement of
any kind.

 

15

--------------------------------------------------------------------------------


 

“LTV/LTC Test”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Manager”:  SPT Management, LLC, a Delaware limited liability company.

 

“Margin Call”:  Defined in Section 4.01.

 

“Margin Deficit”:  Defined in Section 4.01.

 

“Market Value”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Material Adverse Effect”:  A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition, credit quality or prospects of Seller, any Intermediate Starwood
Entity or Guarantor, (b) the ability of Seller to pay and perform the Repurchase
Obligations, (c) the validity, legality, binding effect or enforceability of any
Repurchase Document, Purchased Asset Document, Purchased Asset or security
interest granted hereunder or thereunder, (d) the rights and remedies of Buyer
or any Indemnified Person under any Repurchase Document, Purchased Asset
Document or Purchased Asset, or (e) the perfection or priority of any Lien
granted under any Repurchase Document or Purchased Asset Document.

 

“Material Default”:  The occurrence of any of the events described in
clauses (a), (f), (g), (j), (l), (q) and (s) of Section 10.01 which, with the
giving of notice or lapse of time, or both, would constitute an Event of
Default.

 

“Material Modification”:  Any material extension, amendment, waiver,
termination, rescission, cancellation, release or other modification to the
terms of, or any collateral, guaranty or indemnity for, or the exercise of any
material right or remedy of a holder (including all lending, corporate and
voting rights, remedies, consents, approvals and waivers) of, any Purchased
Asset or Purchased Asset Document.

 

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

 

“Maturity Date”:  The earliest of (a) the Initial Maturity Date, as such date
may be extended pursuant to Section 3.07, (b) any Accelerated Repurchase Date,
and (c) any date on which the Maturity Date shall otherwise occur in accordance
with the Repurchase Documents or Requirements of Law.

 

“Maximum Amount”:  $350,000,000.

 

“Maximum Applicable Percentage”:  For each Purchased Asset as of any date, the
maximum applicable percentage determined by Buyer for such Purchased Asset on
the related Purchase Date and set forth in the Confirmation for such Purchased
Asset, not to exceed (a) seventy-five percent (75%) for all Eligible Assets
other than Hotel Assets and (b) seventy percent (70%) for all Eligible Assets
consisting of Hotel Assets.

 

16

--------------------------------------------------------------------------------


 

“Metropolitan Purchased Assets”:  Core Purchased Assets (other than Hotel
Assets) that are secured by premium class A Mortgaged Properties located in
major metropolitan areas.

 

“Mezzanine Borrower” The obligor on a Mezzanine Note, including any Person who
has assumed or guaranteed the obligations of the obligor thereunder.

 

“Mezzanine Loan”:  A performing senior or junior mezzanine loan secured by
pledges of one-hundred percent (100%) of the direct or indirect Equity Interests
in a Person that owns a Mortgaged Property.

 

“Mezzanine Loan Documents”:  For any Mezzanine Loan, the Mezzanine Note and all
other documents executed in connection with, evidencing or governing such
Mezzanine Loan.

 

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of the Mezzanine Loan indebtedness.

 

“Mezzanine Participation Certificate”:  The original executed participation
certificate (if any) that evidences a Mezzanine Participation Interest.

 

“Mezzanine Participation Documents”:  Shall mean, for any Mezzanine
Participation Interest, the Mezzanine Participation Certificate, if any,
together with any participation agreements and/or other intercreditor agreements
or other documents governing or otherwise relating to such Mezzanine
Participation Interest.

 

“Mezzanine Participation Interest”:  A senior or junior participation interest
in a performing Mezzanine Loan.

 

“Moody’s”:  Moody’s Investors Service, Inc., or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

 

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”:  The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mortgage
Note, Senior Interest Note, Mezzanine Note, Mezzanine Participation Certificate
or Junior Interest Note.

 

“Mortgagee”:  The record holder of a Mortgage Note secured by a Mortgage.

 

17

--------------------------------------------------------------------------------


 

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Near Cash Liquidity”: Shall mean, with respect to Guarantor on any date, the
market value of Near Cash Securities held by Guarantor or its direct or indirect
subsidiaries as of such date.  Market value of Near Cash Securities shall be
determined on a monthly basis by at least one independent third party financial
institution reasonably acceptable to Buyer.

 

“Near Cash Securities”:  Shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less
as determined by Tilden Park Capital Management (and, at Buyer’s request, the
assumptions used in such determination shall be provided to Buyer for Buyer’s
review), in each case, having a rating of Baa3 or BBB (or the equivalent) or
higher by at least one Rating Agency (it being acknowledged that such securities
may also have a lower rating from one or more Rating Agencies) or (iii) other
public or privately placed securities approved by Buyer.

 

“Net Cash Flow”:  With respect to any Purchased Asset and for any period, the
net cash flow of such Purchased Asset for such period as underwritten by Buyer.

 

“Net Income”:  With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

 

“Non—Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Non-Utilization Fee”:  An amount equal to (A) two-hundred basis points (2.00%),
multiplied by (B) an amount equal to the positive amount, if any of (i) the
applicable Utilization Threshold Amount minus, (ii) the average daily unpaid
Repurchase Price of all Purchased Assets (excluding unpaid Price Differential)
during the preceding twelve (12) month period.

 

“Off—Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this

 

18

--------------------------------------------------------------------------------


 

clause (c), any transaction structured to provide tax deductibility as interest
expense of any dividend, coupon or other periodic payment will be deemed to be
the functional equivalent of a borrowing).

 

“Participant”:  Defined in Section 18.08(b).

 

“Patriot Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Permitted Liens”:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced:  (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.

 

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Plan”:  An “employee benefit plan” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA in respect of which, Seller, Guarantor or any Intermediate
Starwood Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA, be deemed to be an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledge Agreement”:  The Pledge and Security Agreement, dated as of the date
hereof, between Buyer and Principal, as amended, modified, waived, supplemented,
extended, restated or replaced from time to time.

 

“Pledged Collateral”:  Defined in the Pledge Agreement.

 

“Price Differential”:  (a) For any Pricing Period or portion thereof and any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for such Pricing Period during which such day occurs, times (ii) the Purchase
Price for such Purchased Asset as of such day, and (b) for any Pricing Period or
portion thereof and all Transactions outstanding, the sum of the amounts
calculated in accordance with the preceding clause (a) for all Transactions.

 

“Pricing Margin”:  For each Flex Purchased Asset, the applicable Flex Pricing
Margin, and for each Core Purchased Asset, the applicable Core Pricing Margin.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one-month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.

 

19

--------------------------------------------------------------------------------


 

“Pricing Rate”:  For any Pricing Period, the LIBO Rate for such Pricing Period
plus the Pricing Margin, which shall be subject to adjustment and/or conversion
as provided in Sections 12.01 and 12.02; provided, that while an Event of
Default exists, the Pricing Rate shall be the Default Rate.

 

“Pricing Rate Reset Date”:  (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, two (2) Business Days prior to the Remittance
Date on which such Pricing Period begins.

 

“Principal”:  Starwood Property Mortgage, L.L.C., a Delaware limited liability
company, the entity that is the sole member of Seller.

 

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received and applied (or which was required to be applied in
accordance with the related Purchased Asset Documents) as principal toward the
Purchase Price for such Purchased Asset, including insurance and condemnation
proceeds and recoveries from liquidation or foreclosure.

 

“Purchase Agreement”:  Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder.

 

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is transferred by Seller to Buyer.

 

“Purchase Price”:  For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments remitted to the Waterfall Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
and (iii) reduced by any payments made by Seller in reduction of the outstanding
Purchase Price, in each case as of such determination date with respect to such
Purchased Asset.

 

“Purchased Asset Documents”:  For any Purchased Asset, the Whole Loan Documents,
Senior Interest Documents, Junior Interest Documents, Mezzanine Loan Documents
or Mezzanine Participation Documents evidencing and governing such Purchased
Asset.

 

“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Purchased Asset
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Waterfall

 

20

--------------------------------------------------------------------------------


 

Account and the Waterfall Account itself, (viii) all Collection Accounts and all
amounts and property from time to time on deposit therein, to the extent of
Seller’s or the holder’s interest therein, (ix) Income, (x) security interests
of Seller in Derivatives Contracts entered into by Underlying Obligors,
(xi) rights of Seller under any letter of credit, guarantee, warranty, indemnity
or other credit support or enhancement, (xii) Interest Rate Protection
Agreements relating to such Assets, (xiii) all of the “Pledged Collateral”, as
such term is defined in the Pledge Agreement, and (xiv) supporting obligations
of any kind; provided, that (A) Purchased Assets shall not include any
obligations of Seller, and (B) for purposes of the grant of security interest by
Seller to Buyer and the other provisions of Article 11, Purchased Assets shall
include all of the following: general intangibles, accounts, chattel paper,
deposit accounts, securities accounts, instruments, securities, financial
assets, uncertificated securities, security entitlements and investment property
(as such terms are defined in the UCC) and replacements, substitutions,
conversions, distributions or proceeds relating to or constituting any of the
items described in the preceding clauses (i) through (xiv).

 

“Ramp-up Period Expiration Date”:  shall be the ninetieth (90th) day following
the Closing Date.

 

“Rating Agencies”:  Each of Fitch, Inc., Moody’s and S&P.

 

“Reference Banks”:  Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London.  Initially, the Reference Banks shall be JPMorgan Chase Bank,
Barclays Bank, PLC and Deutsche Bank AG.  If any such Reference Bank should be
unwilling or unable to act as such or if Buyer shall terminate the appointment
of any such Reference Bank or if any of the Reference Banks should be removed
from the Reuters Monitor Money Rates Service or in any other way fail to meet
the qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).

 

“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 756(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 756(a) of the Code.

 

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Mortgaged Property.

 

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.

 

21

--------------------------------------------------------------------------------


 

“Remittance Date”:  The tenth (10th) day of each month (or if such day is not a
Business Day, the next following Business Day), or such other day as is mutually
agreed to by Seller and Buyer.

 

“Reportable Event”:  Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under Pension Benefit Guaranty
Commission Reg. §4043.

 

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made by Seller, Principal or Guarantor in any Repurchase Document
(including in Schedule 1(a), 1(b), 1(c) or 1(d)) or in any certificate, notice,
report or other document prepared and delivered by or on behalf of Seller,
Manager, any Intermediate Starwood Entity or Guarantor pursuant to any
Repurchase Document proves to be incorrect, false or misleading in any material
respect when made, and in the case of the representations and warranties
contained in Schedule 1(a), 1(b), 1(c) or 1(d) only, without regard to any
Knowledge or lack of Knowledge thereof by such Person or (unless otherwise
waived in writing), by Buyer, and without regard to any qualification,
representation or warranty relating to such Knowledge or lack of Knowledge.

 

“Repurchase Date”:  For any Purchased Asset, the earliest of (a) the Maturity
Date, (b) any Early Repurchase Date therefor, and (c) the Business Day on which
Seller is to repurchase such Purchased Asset as specified by Seller and agreed
to by Buyer in the related Confirmation.

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Controlled Account Agreements, the Pledge Agreement, all Interest Rate
Protection Agreements, the Guarantee Agreement, all Confirmations, all UCC
financing statements, amendments and continuation statements filed pursuant to
any other Repurchase Document, and all additional documents, certificates,
agreements or instruments, the execution of which is required, necessary or
incidental to or desirable for performing or carrying out any other Repurchase
Document.

 

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, including
all obligations and liabilities of Seller or Guarantor to any Affiliated Hedge
Counterparties arising under or in connection with the Interest Rate Protection
Agreements, whether now existing or hereafter arising, and all interest and fees
that accrue after the commencement by or against Seller, any Intermediate
Starwood Entity or Guarantor of any Insolvency Proceeding naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding (in each case, whether due or accrued).

 

“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (b) the accrued
and unpaid Price Differential for such Purchased Asset as of such date, (c) all
amounts that would be payable by Seller to Buyer and any other Affiliated Hedge
Counterparty in connection with the termination of any Interest Rate Protection
Agreement with Buyer and any other Affiliated Hedge Counterparty relating to
such Purchased Asset if such Interest Rate Protection Agreement were

 

22

--------------------------------------------------------------------------------


 

terminated as of such date, (d) any accrued and unpaid fees and expenses and
indemnity amounts and any other amounts owed by Seller or Guarantor to Buyer or
any of its Affiliates under this Agreement, any Repurchase Document or
otherwise, and (e) all other amounts due and payable as of such date by Seller
to Buyer under this Agreement or any Repurchase Document.

 

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.

 

“Reserve Requirement”:  For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements enacted or imposed
after the date hereof and in effect during such Pricing Period (including basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other Governmental Authority
having jurisdiction with respect thereto) dealing with reserve requirements
prescribed for Eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board of Governors) maintained by Buyer.

 

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.

 

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.

 

“RMBS”:  Shall mean mortgage pass-through certificates or other securities
issued pursuant to a securitization of residential mortgage loans.

 

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

 

“Sanctioned Entity”:  (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that in each case is subject to a
country sanctions program administered and enforced by the Office of

 

23

--------------------------------------------------------------------------------


 

Foreign Assets Control, or (e) a Person named on the list of Specially
Designated Nationals maintained by the Office of Foreign Assets Control.

 

“Securities Laws”:  The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.

 

“Seller”:  The Seller named in the preamble of this Agreement.

 

“Senior Interest”:  (a) A senior or pari passu participation interest in a
performing commercial real estate loan, or (b) an “A note” in an “A/B structure”
in a performing commercial real estate loan.

 

“Senior Interest Documents”:  For any Senior Interest, the Senior Interest Note
together with any co-lender agreements, participation agreements and/or other
intercreditor agreements or other documents governing or otherwise relating to
such Senior Interest.

 

“Senior Interest Note”:  If the Senior Interest is (a) a promissory note, the
related original Mortgage Note and (b) a senior participation interest, the
related original participation certificate (if any).

 

“Servicer”:  Wells Fargo Bank, National Association, as servicer of all of the
Purchased Assets.

 

“Servicing Agreement Account”:  The “Servicing Account” under the Servicing and
Sub-Servicing Agreement, which shall be a segregated interest bearing account
established at the Waterfall Account Bank, in the name of Seller, pledged to
Buyer and subject to a Controlled Account Agreement.

 

“Servicing and Sub-Servicing Agreement”:  The Servicing and Sub-Servicing
Agreement between and among Buyer, Seller, Servicer and Sub-Servicer,
substantially in the form attached as Exhibit I hereto.

 

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by Seller, Servicer and/or Sub-Servicer including the originals or
copies of all Purchased Asset Documents and other documents and agreements
relating to such Purchased Asset, including to the extent applicable all
servicing agreements, files, documents, records, data bases, computer tapes,
insurance policies and certificates, appraisals, other closing documentation,
payment history and other records relating to or evidencing the servicing of
such Purchased Asset, which file shall be held by Seller and/or the Servicer for
and on behalf of Buyer.

 

“Servicing Rights”:  All right, title and interest of Seller or any Affiliate of
Seller in and to any and all of the following:  (a) rights to service and
collect the Purchased Assets, (b) amounts received by Seller or any other Person
for servicing the Purchased Assets, (c) late fees, penalties or similar payments
with respect to the Purchased Assets, (d) agreements and documents creating or
evidencing any such rights to service, documents, files and records

 

24

--------------------------------------------------------------------------------


 

relating to the servicing of the Purchased Assets, and rights of Seller or any
other Person thereunder, (e) escrow, reserve and similar amounts with respect to
the Purchased Assets, (f) rights to appoint, designate and retain any other
servicers, sub-servicers, special servicers, agents, custodians, trustees and
liquidators with respect to the Purchased Assets, and (g) accounts and other
rights to payment related to the Purchased Assets.

 

“Single Employer Plan”:  Any Plan that is not a Multiemployer Plan.

 

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets and property of such Person in an orderly liquidation of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured, (c) such Person
is able to realize upon its assets and property and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s assets and property
would constitute unreasonably small capital.

 

“Special Purpose Entity”:  A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

 

“Sub-Limit”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Sub-Servicer”:  Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.

 

“Sub-Servicer Event of Default”:  With respect to a Sub-Servicer, any default or
event of default (however defined), beyond all applicable notice and cure
periods, under the Servicing and Sub-Servicing Agreement between Servicer and
such Sub-Servicer.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.

 

25

--------------------------------------------------------------------------------


 

“Tangible Net Worth”:  With respect to any Person and any date, all amounts
which would be included under capital or shareholder’s equity (or any like
caption) on a balance sheet of such Person, minus (a) amounts owing to such
Person from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) intangible assets (other than Interest Rate
Protection Agreements to the extent related to any Purchased Asset), and
(c) prepaid taxes and/or expenses, all on or as of such date.

 

“Term Sheet”:  The letter and/or summary of terms and conditions dated July 16,
2010 between and among Buyer, Seller and Guarantor.

 

“Test Period”:  The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.

 

“Total Assets”:  With respect to any Person and any date, an amount equal to the
aggregate book value of all assets owned by such Person on a consolidated basis
and the proportionate share of assets owned by non-consolidated Subsidiaries of
such Person, less (a) amounts owing to such Person from any Affiliate thereof,
or from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets (other than Interest Rate Protection Agreements
specifically related to the Purchased Assets), and (c) prepaid taxes and
expenses, all on or as of such date.

 

“Total Indebtedness”:  With respect to any Person and any date, all amounts of
Indebtedness (other than Contingent Liabilities not reflected on such Person’s
consolidated balance sheet), plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Affiliates of such Person, on or as of
such date.

 

“Transaction”:  With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset.

 

“Transaction Request”:  Defined in Section 3.01(a).

 

“Transferor”:  The seller of an Asset under a Purchase Agreement.

 

“Type”:  With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: retail, office, multi-family,
industrial, hospitality, student housing, medical office product, self-storage,
health club, or any other property type approved by Buyer.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, UCC shall mean the Uniform Commercial Code as
in effect in such other jurisdiction.

 

26

--------------------------------------------------------------------------------


 

“Underlying Whole Loan”:  With respect to any Senior Interest, Junior Interest
or Mezzanine Loan, a mortgage loan made in respect of the related Underlying
Mortgaged Property.

 

“Underlying Mortgaged Property”:  In the case of any:

 

(a)           Whole Loan, the Mortgaged Property securing such Whole Loan;

 

(b)           Junior Interest, the Mortgaged Property securing such Junior
Interest (if the Junior Interest is of the type described in clause (a) of the
definition thereof), or the Mortgaged Property securing the Whole Loan in which
such Junior Interest represents a junior participation (if the Junior Interest
is of the type described in clause (b) of the definition thereof);

 

(c)           Senior Interest, the Mortgaged Property securing such Senior
Interest (if the Senior Interest is of the type described in clause (a) of the
definition thereof), or the Mortgaged Property securing the Whole Loan in which
such Senior Interest represents a senior participation (if the Senior Interest
is of the type described in clause (b) of the definition thereof);

 

(d)           Mezzanine Loan, the Mortgaged Property that is owned by a Person
whose Equity Interest is pledged as collateral security for such Mezzanine Loan;
and

 

(e)           Mezzanine Participation Interest, the Mortgaged Property that is
owned by the Person the Capital Stock of which is pledged as collateral security
for the Mezzanine Loan in which such Mezzanine Participation Interest represents
an interest.

 

“Underlying Obligor”:  Individually and collectively, as the context may
require, the Mortgagor or Mezzanine Borrower and other obligor or obligors under
an Asset, including (i) any Person that has not signed the related Mortgage Note
but owns an interest in the related Underlying Mortgaged Property, which
interest has been encumbered to secure such Asset, and (ii) any other Person who
has assumed or guaranteed the obligations of such Mortgagor under the Purchased
Asset Documents relating to an Asset.

 

“Underwriting Package”:  With respect an Asset, the internal document or credit
committee memorandum of Seller (redacted to protect confidential information)
setting forth all material information relating to such Asset which is known by
Seller, prepared by Seller for its evaluation of such Asset, to include at a
minimum all the information required to be set forth in the relevant
Confirmation.  In addition, the Underwriting Package shall include all of the
following, to the extent applicable and available:

 

(a)           all Purchased Asset Documents, and

 

(b)           all documents, instruments and agreement received in respect of
the closing of an acquisition or origination of an Asset, including, to the
extent received (i) an Appraisal, (ii) the current occupancy report, tenant
stack and rent roll, (iii) at least two (2) years of property-level financial
statements, (iv) the current financial statement of the Underlying Obligor,
(v) the mortgage asset file described in the Custodial Agreement,

 

27

--------------------------------------------------------------------------------


 

(vi) third-party reports and agreed-upon procedures, letters and reports
(whether drafts or final forms), site inspection reports, market studies and
other due diligence materials prepared by or on behalf of or delivered to
Seller, (vii) aging of accounts receivable and accounts payable, (viii) such
further documents or information as Buyer may request, provided same are either
in Seller’s possession or are reasonably obtainable by Seller, (ix) any and all
agreements, documents, reports, or other information concerning the Asset
(including, without limitation, all of the related Purchased Asset Documents)
received or obtained in connection with the origination of the Asset, and
(x) any other material documents or reports concerning the Asset prepared or
executed by Seller or Guarantor, but only to the extent such documents are not
email correspondence, do not represent internal analysis or would otherwise not
be subject to attorney-client privilege.

 

“Utilization Threshold Amount” shall mean (x) on the first anniversary of the
Ramp-up Period Expiration Date, $157,500,000, (y) on the second anniversary of
the Closing Date, $175,000,000 and (z) on the third, fourth and fifth
anniversary dates of the Closing Date, $192,500,000.

 

“Waterfall Account”:  A segregated non-interest-bearing account established at
Waterfall Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.

 

“Waterfall Account Bank”:  Wells Fargo Bank, National Association, or any other
bank requested by Seller and approved by Buyer.

 

“Whole Loan”:  A performing first priority commercial real estate whole loan for
which the Underlying Mortgage Property has stabilized, as determined by Buyer.

 

“Whole Loan Documents”:  For any Whole Loan, the Mortgage Note and all other
documents executed in connection with, evidencing or governing such Whole Loan
and the related Underlying Mortgaged Property.

 

Section 2.01          Rules of Interpretation.  Headings are for convenience
only and do not affect interpretation.  The following rules of this Section 2.01
apply unless the context requires otherwise. The singular includes the plural
and conversely. A gender includes all genders.  Where a word or phrase is
defined, its other grammatical forms have a corresponding meaning.  A reference
to an Article, Section, Subsection, Paragraph, Subparagraph, Clause, Annex,
Schedule, Appendix, Attachment, Rider or Exhibit is, unless otherwise specified,
a reference to an Article, Section, Subsection, Paragraph, Subparagraph or
Clause of, or Annex, Schedule, Appendix, Attachment, Rider or Exhibit to, this
Agreement, all of which are hereby incorporated herein by this reference and
made a part hereof.  A reference to a party to this Agreement or another
agreement or document includes the party’s permitted successors, substitutes or
assigns.  A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Repurchase Document.  A reference to legislation or to
a provision of legislation includes a modification, codification, replacement,
amendment or re-enactment of it, a legislative provision substituted for it and
a rule, regulation or statutory instrument issued under it.  A reference to
writing includes a facsimile or electronic transmission and any means of
reproducing words in a

 

28

--------------------------------------------------------------------------------


 

tangible and permanently visible form.  A reference to conduct includes an
omission, statement or undertaking, whether or not in writing.  An Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise.  The word “including” is
not limiting and means “including without limitation.”  The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”  The words “will” and “shall” have the
same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters. All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8 and
9.  A reference to “fiscal year” and “fiscal quarter” means such fiscal periods
of Seller.  A reference to an agreement includes a security interest, guarantee,
agreement or legally enforceable arrangement whether or not in writing.  A
reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form.  Whenever Seller is required to provide any document to
Buyer under the Repurchase Documents, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise.  At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.  The Repurchase Documents are the result of negotiations
between the Parties, have been reviewed by counsel to Buyer and counsel to
Seller, and are the product of both Parties.  No rule of construction shall
apply to disadvantage one Party on the ground that such Party proposed or was
involved in the preparation of any particular provision of the Repurchase
Documents or the Repurchase Documents themselves.  Except where otherwise
expressly stated, Buyer may give or withhold, or give conditionally, approvals
and consents, and may form opinions and make determinations, in its sole and
absolute discretion, subject in all cases to the implied covenant of good faith
and fair dealing.  Reference in any Repurchase Document to Buyer’s discretion
shall mean, unless otherwise expressly stated herein or therein, Buyer’s sole
and absolute discretion, and the exercise of such discretion shall be final and
conclusive.  In addition, unless otherwise expressly provided in the applicable
Repurchase Document, whenever Buyer has a decision or right of determination,
opinion or request, exercises any right given to it to agree (or any similar
language or terms), disagree, accept, consent, grant waivers, take action or no
action or to approve or disapprove, or any arrangement or term is to be
satisfactory or acceptable to or approved by Buyer (or any similar language or
terms), the decision of Buyer with respect thereto shall be in the sole and
absolute discretion of Buyer, and such decision shall be final and conclusive. 
Any requirement of good faith, discretion or judgment by Buyer shall not be
construed to require Buyer to request or await

 

29

--------------------------------------------------------------------------------


 

receipt of information or documentation not immediately available from or with
respect to Seller or the Purchased Assets.

 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01          Procedures.

 

(a)           From time to time prior to the Maturity Date, but not more
frequently than twice per calendar week, with not less than three (3) Business
Days prior written notice to Buyer, Seller may request Buyer to enter into a
proposed Transaction by sending Buyer a notice substantially in the form of
Exhibit A (“Transaction Request”) (i) describing the Transaction and each
proposed Asset and any related Underlying Mortgaged Property and other security
therefor in reasonable detail, (ii) transmitting a complete Underwriting Package
(or whatever portion thereof is then-currently available to Seller) for each
proposed Asset, and (iii) specifying which (if any) of the representations and
warranties of Seller set forth in this Agreement (including in Schedule 1(a),
1(b), 1(c) or 1(d) applicable to the Class of such Asset) Seller will be unable
to make with respect to such Asset.  Within five (5) Business Days after the
receipt by Buyer of a Transaction Request, Buyer shall indicate to Seller its
preliminary approval or disapproval of the proposed Asset.  Seller shall
promptly deliver to Buyer any supplemental materials requested at any time by
Buyer, provided the same are either in Seller’s possession or are reasonably
obtainable by Seller.  Buyer shall conduct such review of the Underwriting
Package and each such Asset as Buyer determines appropriate.  Buyer shall
determine whether or not it is willing to purchase any or all of the proposed
Assets, and if so, on what terms and conditions.  It is expressly agreed and
acknowledged that Buyer is entering into the Transactions on the basis of all
such representations and warranties and on the completeness and accuracy of the
information contained in the applicable Underwriting Package, and any
incompleteness or inaccuracies in the related Underwriting Package will only be
acceptable to Buyer if disclosed in writing to Buyer by Seller in advance of the
related Purchase Date, and then only if Buyer opts to purchase the related
Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies.  In the event of a Representation Breach, Seller shall immediately
repurchase the related Asset or Assets in accordance with Section 3.04.

 

(b)           If Buyer communicates to Seller a non-binding determination that
it is willing to purchase any or all of such Assets, which non-binding
determination shall include the principal terms for the proposed Transaction,
Seller shall deliver to Buyer an executed preliminary Confirmation for such
Transaction, describing each such Asset and its proposed Purchase Date, Market
Value, Applicable Percentage, Purchase Price and such other terms and conditions
as Buyer may require.  If Buyer requires changes to the preliminary
Confirmation, Seller shall make such changes and re-execute the preliminary
Confirmation.  If Buyer determines to enter into the Transaction on the terms
described in the preliminary Confirmation, Buyer shall promptly execute and
return the same to Seller, which shall thereupon become effective as the
Confirmation of the Transaction.  Buyer’s approval of the purchase of an Asset
on such terms and conditions as Buyer may require shall be evidenced only by its
execution and delivery of the related Confirmation.  For the avoidance of doubt,
Buyer shall not (i) be bound by any preliminary or final non-binding
determination referred to above, (ii) be deemed to have

 

30

--------------------------------------------------------------------------------

 


 

approved the purchase of an Asset by virtue of the approval or entering into by
Buyer of a rate lock agreement, Interest Rate Protection Agreement, total return
swap or any other agreement with respect to such Asset, or (iii) be obligated to
purchase an Asset notwithstanding a Confirmation executed by the Parties unless
and until all applicable conditions precedent in Article 6 have been satisfied
or waived by Buyer.

 

(c)           Buyer shall communicate to Seller a final determination of whether
or not it is willing to purchase each proposed Purchased Asset, and if so, on
what terms and conditions, within ten (10) Business Days from the date of the
delivery of the related Transaction Request to Buyer.  If Buyer has not
communicated such final determination to Seller by such date, Buyer shall
automatically and without further action be deemed to have determined not to
purchase the related proposed Purchased Asset.

 

(d)           Each Confirmation, together with this Agreement, shall be
conclusive evidence of the terms of the Transaction covered thereby, and shall
be construed to be cumulative to the extent possible.  If terms in a
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Transaction, the Confirmation shall prevail.  Whenever the Applicable
Percentage or any other term of a Transaction (other than the Pricing Rate,
Market Value and outstanding Purchase Price) with respect to an Asset is revised
or adjusted in accordance with this Agreement, an amended and restated
Confirmation reflecting such revision or adjustment and that is otherwise
acceptable to the Parties shall be prepared by Seller and executed by the
Parties.

 

(e)           The fact that Buyer has conducted or has failed to conduct any
partial or complete examination or any other due diligence review of any Asset
or Purchased Asset shall in no way affect any rights Buyer may have under the
Repurchase Documents or otherwise with respect to any representations or
warranties or other rights or remedies thereunder or otherwise, including the
right to determine at any time that such Asset or Purchased Asset is not an
Eligible Asset, if such Asset or Purchased Asset does not meet the requirements
therefor, as set forth in the definition of “Eligible Asset”.

 

(f)            No Transaction shall be entered into if (i) any Margin Deficit,
Default or Event of Default exists or would exist as a result of such
Transaction, (ii) the Repurchase Date for the Purchased Asset subject to such
Transaction would be later than the Maturity Date, (iii) after giving effect to
such Transaction, the aggregate Repurchase Price of all Purchased Assets subject
to Transactions then outstanding would exceed the Maximum Amount, (iv) a
material adverse change with respect to the related proposed Purchased Asset,
Seller and/or Guarantor has occurred, (v) any proposed Purchased Asset does not
qualify as an Eligible Asset, or (vi) Seller has not provided Buyer with all of
the necessary or requested due diligence materials to allow Buyer to determine
whether or not a proposed Purchased Asset qualifies as an Eligible Asset.

 

Section 3.02           Transfer of Purchased Assets; Servicing Rights.  Seller
hereby sells, transfers, conveys and assigns to Buyer on a servicing-released
basis all of Seller’s right, title and interest (but no Retained Interest) in
and to each Purchased Asset, together with all related Servicing Rights. 
Subject to this Agreement, prior to the Maturity Date, Seller may sell to Buyer,
repurchase from Buyer and re-sell Eligible Assets to Buyer, but may not
substitute

 

31

--------------------------------------------------------------------------------


 

other Eligible Assets for Purchased Assets.  On each Purchase Date ownership of
and title to each Purchased Asset shall be transferred to and vest in Buyer or
its designee against the simultaneous transfer of the Purchase Price to the
account of Seller specified in Annex 1 (or if not specified therein, in the
related Confirmation or as directed by Seller).  Buyer has the right to
designate the servicer and sub-servicer of the Purchased Assets, and the
Servicing Rights and other servicing provisions under this Agreement are not
severable from or to be separated from the Purchased Assets under this
Agreement, and such Servicing Rights and other servicing provisions of this
Agreement constitute (a) “related terms” under this Agreement within the meaning
of Section 101(47)(A)(i) of the Bankruptcy Code and/or (b) a security agreement
or other arrangement or other credit enhancement related to the Repurchase
Documents.

 

Section 3.03           Maximum Amount.  The aggregate outstanding Purchase Price
for all Purchased Assets as of any date shall not exceed the Maximum Amount.  If
such aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller
shall immediately pay to Buyer an amount necessary to reduce such aggregate
outstanding Purchase Price to an amount equal to or less than the Maximum
Amount.

 

Section 3.04           Early Repurchases; Mandatory Repurchases.

 

(a)           The terms and provisions governing early repurchases and mandatory
repurchases under Section 3.04(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

 

(b)           In addition to other rights and remedies of Buyer under any
Repurchase Document, Seller shall repurchase any Purchased Asset that no longer
qualifies as an Eligible Asset, as determined by Buyer, within
three (3) Business Days of the receipt by Seller of a related repurchase notice
from Buyer.

 

(c)           Notwithstanding the foregoing and any other provision to the
contrary contained elsewhere in any Repurchase Document, at any time during the
existence of an uncured Default or Event of Default, Seller cannot repurchase a
Purchased Asset in connection with a full payoff of the underlying Whole Loan by
the Underlying Obligor, unless one-hundred percent (100%) of the net proceeds
due in connection with the relevant payoff in question shall be paid directly to
Buyer.  The portion of all such net proceeds in excess of the then-current
Repurchase Price of the related Purchased Asset will be applied by Buyer to
reduce any other amounts due and payable to Buyer under this Agreement, and then
to reduce the Repurchase Prices of the other Purchased Assets in such order and
in such amounts as Buyer shall determine.

 

Section 3.05           Repurchase.  On the Repurchase Date for each Purchased
Asset, Seller shall transfer to Buyer the Repurchase Price for such Purchased
Asset as of the Repurchase Date, and pay all amounts due to any Affiliated Hedge
Counterparty under the related Interest Rate Protection Agreement and Buyer
shall transfer to Seller such Purchased Asset, whereupon the Transaction with
respect to such Purchased Asset shall terminate. Buyer shall be deemed to have
simultaneously released its security interest in such Purchased Asset, shall
authorize Custodian to release to Seller the Purchased Asset Documents for such
Purchased Asset and, to the extent any UCC financing statement filed against
Seller specifically identifies such Purchase Asset, Buyer shall deliver an
amendment thereto or termination thereof

 

32

--------------------------------------------------------------------------------


 

evidencing the release of such Purchased Asset from Buyer’s security interest
therein.  Any such transfer or release shall be without recourse to Buyer and
without representation or warranty by Buyer, except that Buyer shall represent
to Seller, to the extent that good title was transferred and assigned by Seller
to Buyer hereunder on the related Purchase Date, that Buyer is the sole owner of
the related Purchased Asset, free and clear of any other interests or Liens
created by Buyer.  Any Income with respect to such Purchased Asset received by
Buyer or Waterfall Account Bank after payment of the Repurchase Price therefor
shall be remitted to Seller.  Notwithstanding the foregoing, on or before the
Maturity Date, Seller shall repurchase all Purchased Assets by paying to Buyer
the outstanding Repurchase Price therefor and all other outstanding Repurchase
Obligations.

 

Section 3.06           Payment of Price Differential and Fees.

 

(a)           Notwithstanding that Buyer and Seller intend that the Transactions
hereunder be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer
the accrued value of the Price Differential for each Purchased Asset on each
Remittance Date.  Buyer shall give Seller notice of the Price Differential and
any fees and other amounts due under the Repurchase Documents on or prior to the
second (2nd) Business Day preceding each Remittance Date; provided, that Buyer’s
failure to deliver such notice shall not affect Seller’s obligation to pay such
amounts.  If the Price Differential includes any estimated Price Differential,
Buyer shall recalculate such Price Differential after the Remittance Date and,
if necessary, make adjustments to the Price Differential amount due on the
following Remittance Date.

 

(b)           Seller and Guarantor shall pay to Buyer all fees and other amounts
as and when due as set forth in this Agreement including, without limitation:

 

(i)            the Non-Utilization Fee, shall be due and payable on the first
anniversary of the Ramp up Period Expiration Date and on each succeeding
anniversary of the Closing Date; notwithstanding the foregoing, if the
Repurchase Agreement terminates at any time prior to the first anniversary of
the Ramp-up Period Expiration Date (for the avoidance of doubt, even if all
Purchased Assets are repurchased by Seller at any time prior to the first
anniversary of the Ramp-up Period Expiration Date), the Non-Utilization Fee will
remain due and payable by Seller and Guarantor on the first anniversary of the
Ramp-up Period Expiration Date based on all accruals for the time period
beginning on the Ramp-up Period Expiration Date and ending on the first
anniversary of the Ramp-up Period Expiration Date.  In addition thereto, (A) on
the second anniversary of the Closing Date, Seller and Guarantor shall pay to
Buyer an additional amount equal to (1) twenty-five basis points (0.25%)
multiplied by (2) the positive amount, if any of (i) $245,000,000 minus (ii) the
greater of either the average daily unpaid Repurchase Price of all Purchased
Assets (excluding unpaid Price Differential) during the preceding nine (9) month
period or $175,000,000; and (B) on the third, fourth and fifth anniversaries of
the Closing Date, Seller and Guarantor shall pay to Buyer an additional amount
equal to (1) twenty-five basis points (0.25%) multiplied by (2) the positive
amount, if any of (i) $245,000,000 minus (ii) the greater of either the average
daily unpaid Repurchase Price of all Purchased Assets (excluding unpaid Price
Differential) during the preceding twelve (12) month period or $192,500,000;

 

33

--------------------------------------------------------------------------------


 

(ii)           the Commitment Fee shall be due and payable on the Closing Date;
and

 

(iii)          the Extension Fee shall be payable on the date of the exercise by
Seller of each Extension Option.

 

Section 3.07           Extension of the Maturity Date.  Seller shall have two
(2) options to extend the Maturity Date (each, an “Extension Option”), each for
an additional one (1) year period (each, an “Extension Term”) ending on the one
year anniversary of the Initial Maturity Date or the first extended Maturity
Date, as the case may be (each, an “Extended Maturity Date”), exercisable in
each case by delivery to Buyer of a written notice exercising any such Extension
Option no earlier than sixty (60) days or later than thirty (30) days prior to
the Initial Maturity Date or first Extended Maturity Date, as the case may, but
subject to the following conditions:  (i) no Event of Default exists on the date
of delivery of notice by Seller exercising such Extension Option or the then
current Maturity Date, (ii) no Margin Deficit shall be outstanding, (iii) Seller
shall be in compliance with the Debt Yield Test, (iv) all Purchased Assets must
qualify as Eligible Assets (or Seller repurchases any Purchased Asset that no
longer qualifies as an Eligible Asset within three (3) business days of notice
thereof from Buyer, provided that the failure of Buyer to deliver such written
notice shall not be construed as a waiver of Buyer’s right to require Seller to
satisfy all of the conditions for an extension of the Term), and (v) the payment
by Seller to Buyer of the Extension Fee on or before the current Maturity Date.

 

Notwithstanding the preceding paragraph, if a Default has occurred and is
continuing on or prior to the then current Maturity Date, then the Initial
Maturity Date or the first Extended Maturity Date, as applicable, shall be
extended on an interim basis to the earlier of the date such Default is cured by
or at the direction of Seller (whereupon the exercise of the applicable
Extension Option shall immediately be effective and the then current Maturity
Date shall be extended for the applicable Extension Term) or, if such Default
remains uncured, the date that the applicable cure period in respect of such
Default expires.

 

Section 3.08           Payment, Transfer and Custody.

 

(a)           Unless otherwise expressly provided herein, all amounts required
to be paid or deposited by Seller hereunder shall be paid or deposited in
accordance with the terms hereof no later than 3:00 p.m. on the day when due, in
immediately available Dollars and without deduction, setoff or counterclaim, and
if not received before such time shall be deemed to be received on the next
Business Day.  Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next following
Business Day, and such extension of time shall in such case be included in the
computation of such payment.  If Seller fails to pay all or part of any
Repurchase Price amount by 5:00 p.m., New York City time on any date when due,
Buyer may require Seller to pay (in addition to, and together with, such
past-due Repurchase Price) a late fee equal to one percent (1%) of the total
amount of the late payment, plus interest on such past due Repurchase Price as
provided in Section 18.16, until any such past due Repurchase Price is received
in full by Buyer.  Amounts payable to Buyer and not otherwise required to be
deposited into the Waterfall Account shall be deposited into an account of
Buyer.  Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account or the Waterfall Account
or the

 

34

--------------------------------------------------------------------------------


 

Servicing Agreement Account.  Amounts in the Servicing Agreement Account may be
invested at the direction and in the discretion of Buyer in cash equivalents
before they are distributed in accordance with Article 5.

 

(b)           Any Purchased Asset Documents not delivered to Buyer or Custodian
are and shall be held in trust by Seller or its agent for the benefit of Buyer
as the owner thereof.  Seller or its agent shall maintain a copy of the
Purchased Asset Documents and the originals of the Purchased Asset Documents not
delivered to Buyer or Custodian.  The possession of Purchased Asset Documents by
Seller or its agent is in a custodial capacity only at the will of Buyer for the
sole purpose of assisting Servicer and Sub-Servicer with their duties under the
Servicing and Sub-Servicing Agreement.  Each Purchased Asset Document retained
or held by Seller or its agent shall be segregated on Seller’s books and records
from the other assets of Seller or its agent, and the books and records of
Seller or its agent shall be marked to reflect clearly the sale of the related
Purchased Asset to Buyer on a servicing-released basis.  Seller or its agent
shall release its custody of the related Purchased Asset Document only in
accordance with written instructions from Buyer, unless such release is required
as incidental to the sub-servicing of the Purchased Assets by Sub-Servicer or is
in connection with a repurchase of any Purchased Asset by Seller, in each case
in accordance with the Custodial Agreement.

 

Section 3.09           Repurchase Obligations Absolute.  All amounts payable by
Seller under the Repurchase Documents shall be paid without notice (except as
expressly required in the Repurchase Documents), demand, counterclaim, setoff,
deduction or defense (as to any Person and for any reason whatsoever) and
without abatement, suspension, deferment, diminution or reduction (as to any
Person and for any reason whatsoever), and the Repurchase Obligations shall not
be released, discharged or otherwise affected, except as expressly provided
herein, by reason of:  (a) any damage to, destruction of, taking of, restriction
or prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset or related Underlying
Mortgaged Property, (b) any Insolvency Proceeding relating to Seller or any
Underlying Obligor, or any action taken with respect to any Purchased Asset
Document by any trustee or receiver of Seller or any Underlying Obligor or by
any court in any such proceeding, (c) any claim that Seller has or might have
against Buyer under any Repurchase Document or otherwise, (d) any default or
failure on the part of Buyer to perform or comply with any Repurchase Document
or other agreement with Seller, (e) the invalidity or unenforceability of any
Purchased Asset, Repurchase Document or Purchased Asset Document, or (f) any
other occurrence whatsoever, whether or not similar to any of the foregoing, and
whether or not Seller has notice or Knowledge of any of the foregoing.  The
Repurchase Obligations shall be full recourse to Seller.  This Section 3.09
shall survive the termination of the Repurchase Documents and the payment in
full of the Repurchase Obligations.

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01           Margin Deficit.

 

(a)           If on any date (i) the Market Value of a Purchased Asset is less
than (ii) the product of (A) Buyer’s Margin Percentage times (B) the outstanding
Repurchase Price for

 

35

--------------------------------------------------------------------------------


 

such Purchased Asset as of such date (the excess, if any, of (ii) over (i), a
“Margin Deficit”), then Seller shall, within three (3) Business Days after
notice from Buyer (a “Margin Call”), transfer cash to Buyer in an amount at
least equal to such Margin Deficit.  Buyer shall apply the funds received in
satisfaction of a Margin Deficit to the Repurchase Obligations in such manner as
Buyer determines, to amounts due and owing under the Repurchase Documents on
such date.  Additional terms and provisions governing Margin Deficits and Margin
Calls under this Section 4.01(a) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.

 

(b)           Buyer’s election not to deliver a Margin Call notice at any time
there is a Margin Deficit shall not waive the Margin Deficit or in any way limit
or impair Buyer’s right to deliver a Margin Call notice at any time when the
same or any other Margin Deficit exists (and the conditions to the delivery of
such Margin Call notice under Section 4.01(a) above are satisfied).  Buyer’s
rights under this Section 4.01 are in addition to and not in lieu of any other
rights of Buyer under the Repurchase Documents or Requirements of Law.

 

(c)           All cash transferred to Buyer pursuant to this Section 4.01 with
respect to a Purchased Asset shall be deposited into the Waterfall Account,
except as directed by Buyer, and notwithstanding any provision in Section 5.02
to the contrary, shall be applied to reduce the Purchase Price of such Purchased
Asset.

 

(d)           Additional terms and provisions concerning the Debt Yield Test are
set forth in the Fee and Pricing Letter, and are hereby incorporated by
reference.

 

ARTICLE 5

 

APPLICATION OF INCOME

 

Section 5.01           Waterfall Account; Servicing Agreement Account.  The
Waterfall Account and the Servicing Agreement Account shall be established at
Waterfall Account Bank.  The customary related fees and expenses of Waterfall
Account Bank in connection with maintaining the Waterfall Account and the
Servicing Agreement Account will be the sole responsibility of Seller.  Buyer
shall have sole dominion and control (including, without limitation, “control”
within the meaning of Section 9-104(a) of the UCC) over the Waterfall Account
and the Servicing Agreement Account.  Neither Seller nor any Person claiming
through or under Seller shall have any claim to or interest in the Waterfall
Account or the Servicing Agreement Account.  All Income received by Seller,
Buyer or Waterfall Account Bank in respect of the Purchased Assets, as well as
any interest received from the reinvestment of such Income, (other than amounts
of reinvestment income permitted to be retained by Servicer as additional
servicing compensation in accordance with Section 3.03(c) of the Servicing and
Sub-Servicing Agreement) shall be deposited directly into the Waterfall Account
except, in the case of amounts deposited by Servicer, such deposits to the
Waterfall Account shall occur from the Servicing Agreement Account in accordance
with Section 3.04(a)(iv) of the Servicing and Sub-Servicing Agreement, and shall
be applied to and remitted by Waterfall Account Bank in accordance with this
Article 5.  If any Underlying Obligor for which Seller has not delivered to
Buyer a countersigned Irrevocable Redirection Notice shall make any payment due
in connection with any Purchased Asset to an account other than the Waterfall
Account, Seller shall cause such payment to be deposited or transferred to the
Waterfall Account within two (2) Business Days. 

 

36

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, so long as the Servicing and Sub-Servicing
Agreement is in full force and effect and Manager is acting as Sub-Servicer
thereunder, all amounts to be paid or are otherwise received from, or on behalf
of, a related Underlying Obligor shall be paid directly to the Servicing
Agreement Account and, thereafter, remitted to the Waterfall Account in
accordance with the terms of the Servicing and Sub-Servicing Agreement.  With
respect to any Purchased Asset that was originated by Seller, Seller shall
establish and maintain at all times the Collection Account(s) relating to such
Purchased Asset at Waterfall Account Bank.

 

Section 5.02           No Material Default or Event of Default Exists.  If no
Material Default or Event of Default exists, all Income described in
Section 5.01 and deposited into the Waterfall Account during each Pricing Period
shall be applied by Waterfall Account Bank by no later than the next following
Remittance Date in the following order of priority:

 

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

 

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion and any tenant improvement, capital expenditure or
other reserve portion of any payments received from each Underlying Obligor to
the respective escrow agents pursuant to the escrow agreements for the related
Whole Loan or Underlying Whole Loans, and whether or not any event of default
exists with respect to the related Whole Loan or Underlying Whole Loan;

 

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

fifth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);

 

sixth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

seventh, for each Core Purchased Asset, to pay the Applicable Percentage of any
Principal Payment to Buyer, but only to the extent that such remittance would
not result in the creation of a Margin Deficit, to be applied by Buyer within
one (1) Business Day of receipt to reduce the outstanding Purchase Price of the
applicable Purchased Asset, with the balance of such Principal Payment to be
paid to Seller within three (3) Business Days of receipt;

 

eighth, for each Flex Purchased Asset, to pay one-hundred percent (100%) of any
Principal Payment to Buyer, to be applied by Buyer within one (1) Business Day
of receipt to reduce the outstanding Purchase Price of the applicable Purchased
Asset and, after payment in

 

37

--------------------------------------------------------------------------------


 

full of such Purchase Price, any remaining portion of any such Principal Payment
shall be paid to Seller within three (3) Business Days;

 

ninth, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

 

tenth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.

 

Section 5.03           A Material Default or Event of Default Exists.  If a
Material Default or an Event of Default exists, all Income deposited into the
Waterfall Account in respect of the Purchased Assets shall be applied by
Waterfall Account Bank, on the Business Day next following the Business Day on
which each amount of Income is so deposited, in the following order of priority:

 

first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;

 

second, to the extent such payments are actually remitted by the Underlying
Obligor to the Waterfall Account, to remit the tax (and insurance, if
applicable) escrow portion of any payments received from each Underlying Obligor
to the respective escrow agents pursuant to the escrow agreements for the
related Whole Loan or Underlying Whole Loans, and whether or not any event of
default exists with respect to the related Whole Loan or Underlying Whole Loan;

 

third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;

 

sixth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until such Purchase Price has been reduced to zero) plus all other
amounts due to Buyer under the Repurchase Documents;

 

seventh, to pay to Buyer all other Repurchase Obligations due to Buyer; and

 

eighth, to pay to Seller any remainder for its own account.

 

Section 5.04           Seller to Remain Liable.  If the amounts remitted to
Buyer as provided in Sections 5.02 and 5.03 are insufficient to pay all amounts
due and payable from

 

38

--------------------------------------------------------------------------------


 

Seller to Buyer under this Agreement or any Repurchase Document on a Remittance
Date, a Repurchase Date, upon the occurrence of an Event of Default or
otherwise, Seller shall nevertheless remain liable for and shall pay to Buyer
when due all such amounts.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01           Conditions Precedent to Initial Transaction.  Buyer shall
not be obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied in the discretion of Buyer, or waived
by Buyer, on and as of the Closing Date:

 

(a)           Buyer has received the following documents, each dated the Closing
Date or as of the Closing Date unless otherwise specified:  (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate dated a recent date with respect to Seller (including
in each jurisdiction where any Underlying Mortgaged Property is located to the
extent necessary for Buyer to enforce its rights and remedies thereunder),
(iii) certificates of the secretary or an assistant secretary of Seller with
respect to attached copies of the Governing Documents and applicable resolutions
of Seller, and the incumbencies and signatures of officers of Seller executing
the Repurchase Documents to which it is a party, evidencing the authority of
Seller with respect to the execution, delivery and performance thereof, (iv) a
Closing Certificate, (v) an executed power of attorney of Seller in the form of
Exhibit C, (vi) such opinions from counsel to Seller as Buyer may require,
including with respect to corporate matters, enforceability, non-contravention,
no consents or approvals required other than those that have been obtained,
first priority perfected security interests in the Purchased Assets, the Pledged
Collateral and any other collateral pledged pursuant to the Repurchase
Documents, Investment Company Act matters, and the applicability of Bankruptcy
Code safe harbors, and (vii) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as it may
require;

 

(b)           (i) UCC financing statements have been filed against Seller and
Principal in all filing offices required by Buyer, (ii) Buyer has received such
searches of UCC filings, tax liens, judgments, pending litigation and other
matters relating to Seller and the Purchased Assets as Buyer may require,
(iii) the results of such searches are satisfactory to Buyer and (iv) all
original certificates evidencing all ownership interests in Seller, which
interests shall be in certificated form pursuant to Section 8-103 of the UCC,
together with executed original copies of all necessary blank transfer
documents, have been delivered to Custodian;

 

(c)           Buyer has received payment from Seller of all fees and expenses
then payable under this Agreement and the other Repurchase Documents, as
contemplated by Section 13.02; and

 

(d)           Buyer has completed to its satisfaction such due diligence and
modeling as it may require.

 

Section 6.02           Conditions Precedent to All Transactions.  Buyer shall
not be obligated to enter into any Transaction, purchase any Asset, or be
obligated to take, fulfill or

 

39

--------------------------------------------------------------------------------


 

perform any other action hereunder, until the following additional conditions
have been satisfied in the discretion of Buyer, or waived by Buyer, with respect
to each Asset on and as of the Purchase Date therefor:

 

(a)           Buyer has received the following documents:  (i) a Transaction
Request, (ii) an Underwriting Package, (iii) a Confirmation, (iv) fully-executed
Irrevocable Redirection Notices, except to the extent set forth in Section 8.16,
(v) a trust receipt and other items required to be delivered under the Custodial
Agreement, and (vi) all other documents, certificates, information, financial
statements, reports, approvals and opinions of counsel as Buyer may require;

 

(b)           immediately before such Transaction and after giving effect
thereto and to the intended use thereof, no Representation Breach (including
with respect to any Purchased Asset), Default, Event of Default, Margin Deficit
or Material Adverse Effect exists;

 

(c)           Buyer has completed its due diligence review of the Underwriting
Package, Purchased Asset Documents and such other documents, records and
information as Buyer deems appropriate, and the results of such reviews are
satisfactory to Buyer;

 

(d)           Buyer has (i) determined that such Asset is an Eligible Asset,
(ii) approved the purchase of such Asset, (iii) obtained all necessary internal
credit and other approvals for such Transaction, and (iv) executed the
Confirmation;

 

(e)           the aggregate outstanding Purchase Price of all Transactions does
not exceed the Maximum Amount after giving effect to such Transaction;

 

(f)            the Repurchase Date is not later than the Maturity Date;

 

(g)           Seller has satisfied all requirements and conditions and have
performed all covenants, duties, obligations and agreements contained in the
Repurchase Documents to be performed by Seller on or before the Purchase Date;

 

(h)           to the extent the related Purchased Asset Documents contain
notice, cure and other provisions in favor of a pledgee under a repurchase or
warehouse facility, and without prejudice to the sale treatment of such Asset to
Buyer, Buyer has received evidence that Seller has given notice to the
applicable Persons of Buyer’s interest in such Asset and otherwise satisfied any
other applicable requirements under such pledgee provisions so that Buyer is
entitled to the rights and benefits of a pledgee under such pledgee provisions;

 

(i)            (i) Buyer has received a copy of the related Interest Rate
Protection Agreement (if any) and all related documents, (ii) Seller or
Guarantor, as applicable, has assigned to Buyer all of assignor’s rights (but
none of its obligations) under such Interest Rate Protection Agreement and
related documents, and (iii) no termination event, default or event of default
(however defined) exists thereunder;

 

(j)            Buyer shall have received blank assignments of all related
Purchased Asset Documents, each in appropriate form for recording (to the extent
recordable) in the

 

40

--------------------------------------------------------------------------------

 


 

jurisdiction in which the underlying real estate is located (the “Blank
Assignment Documents”); and

 

(k)           For all Assets acquired from or originated by (whether directly or
indirectly) an Affiliate of Seller (other than any Asset acquired directly or
indirectly from and/or originated by Guarantor or any Intermediate Starwood
Entity), if requested by Buyer, a true sale opinion from counsel to Seller in
form and substance reasonably satisfactory to Buyer.

 

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied,
unless any such condition precedent was expressly waived in the related
Confirmation.

 

The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was waived in writing by Buyer on or before the related Purchase Date,
give rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to Buyer the Repurchase Price of such
Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect, as follows:

 

Section 7.01           Seller.  Seller has been duly organized and validly
exists in good standing as a limited liability company under the laws of the
State of Delaware.  Seller (a) has all requisite power, authority, legal right,
licenses and franchises, (b) is duly qualified to do business in all
jurisdictions necessary, and (c) has been duly authorized by all necessary
action, to (w) own, lease and operate its properties and assets, (x) conduct its
business as presently conducted, (y) execute, deliver and perform its
obligations under the Repurchase Documents to which it is a party, and
(z) acquire, own, sell, assign, pledge and repurchase the Purchased Assets. 
Seller’s exact legal name is set forth in the preamble and signature pages of
this Agreement.  Seller’s location (within the meaning of Article 9 of the UCC),
and the office where Seller keeps all records (within the meaning of Article 9
of the UCC) relating to the Purchased Assets is at the address of Seller
referred to in Annex 1.  Seller has not changed its name or location within the
past twelve (12) months.  Seller’s organizational identification number is
4792057 and its tax identification number is 27-2143719.  Seller is a
wholly-owned Subsidiary of Guarantor.  The fiscal year of Seller is the calendar
year.  Seller has no Indebtedness, Contractual Obligations or investments other
than (a) ordinary trade payables, (b) in connection with Assets acquired or
originated for the Transactions, and (c) the Repurchase Documents.  Seller has
no Guarantee Obligations.

 

Section 7.02           Repurchase Documents.  Each Repurchase Document to which
Seller is a party has been duly executed and delivered by Seller and constitutes
the legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, except as

 

41

--------------------------------------------------------------------------------


 

such enforceability may be limited by Insolvency Laws and general principles of
equity. The execution, delivery and performance by Seller of each Repurchase
Document to which it is a party do not and will not (a) conflict with, result in
a breach of, or constitute (with or without notice or lapse of time or both) a
default under, any (i) Governing Document, Indebtedness, Guarantee Obligation or
Contractual Obligation applicable to Seller or any of its properties or assets,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority, or (b) result in the creation of any Lien
(other than Permitted Liens) on any of the properties or assets of Seller.  All
approvals, authorizations, consents, orders, filings, notices or other actions
of any Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect.  The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law.  There is no material
litigation, proceeding or investigation pending or, to Seller’s Knowledge, 
threatened, against Seller, Manager, any Intermediate Starwood Entity or
Guarantor before any Governmental Authority (a) asserting the invalidity of any
Repurchase Document, (b) seeking to prevent the consummation of any Transaction,
or (c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.03           Solvency.  None of Seller, Manager, any Intermediate
Starwood Entity or Guarantor is or has ever been the subject of an Insolvency
Proceeding.  Seller, Manager, each Intermediate Starwood Entity and Guarantor
are Solvent and the Transactions do not and will not render Seller, Manager, any
Intermediate Starwood Entity or Guarantor not Solvent.  Seller is not entering
into the Repurchase Documents or any Transaction with the intent to hinder,
delay or defraud any creditor of Seller, Manager, any Intermediate Starwood
Entity or Guarantor.  Seller has received or will receive reasonably equivalent
value for the Repurchase Documents and each Transaction.  Seller has adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations.  Seller
is generally able to pay, and as of the date hereof is paying, its debts as they
come due.

 

Section 7.04           Taxes.  Seller, Manager, each Intermediate Starwood
Entity and Guarantor have filed all required federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by them
and have paid all material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges payable by them, or with
respect to any of their properties or assets, which have become due, and income
or franchise taxes have been paid or are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP.  Seller, Manager, each
Intermediate Starwood Entity and Guarantor have paid, or have provided adequate
reserves for the payment of, all such taxes for all prior fiscal years and for
the current fiscal year to date.  There is no material action, suit, proceeding,
investigation, audit or claim relating to any such taxes now pending or, to
Seller’s Knowledge, threatened by any Governmental Authority which is not being
contested in good faith as provided above.  None of Seller, Manager, any
Intermediate Starwood Entity or Guarantor has entered into any agreement or
waiver or been requested to enter into any agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes, or is
aware of any circumstances that would cause the taxable years or other taxable
periods of Seller, Manager, any

 

42

--------------------------------------------------------------------------------


 

Intermediate Starwood Entity or Guarantor not to be subject to the normally
applicable statute of limitations.  No tax liens have been filed against any
assets of Seller, Manager, any Intermediate Starwood Entity or Guarantor. 
Seller does not intend to treat any Transaction as being a “reportable
transaction” as defined in Treasury Regulation Section 1.6011—4.  If Seller
determines to take any action inconsistent with such intention, it will promptly
notify Buyer, in which case Buyer may treat each Transaction as subject to
Treasury Regulation Section 301.6112—1 and will maintain the lists and other
records required thereunder.

 

Section 7.05           Financial Condition.  The audited balance sheet of
Guarantor as at the fiscal year most recently ended for which such audited
balance sheet is available, and the related audited statements of income and
retained earnings and of cash flows for the fiscal year then ended, setting
forth in each case, except for the 2009 calendar year, in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification arising out of the audit conducted by Guarantor’s independent
certified public accountants, copies of which have been delivered to Buyer, are
complete and correct and present fairly the financial condition of Guarantor as
of such date and the results of its operations and cash flows for the fiscal
year then ended.  All such financial statements, including related schedules and
notes, were prepared in accordance with GAAP except as disclosed therein. 
Guarantor does not have any material contingent liability or liability for taxes
or any long term lease or unusual forward or long term commitment, including any
Derivative Contract, which is not reflected in the foregoing statements or
notes.

 

Section 7.06           True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 7.07           Compliance with Laws.  Seller has complied in all
material respects with all Requirements of Laws, and, to Seller’s Actual
Knowledge, no Purchased Asset contravenes any Requirements of Laws.  Neither
Seller nor any Affiliate of Seller (a) is an “enemy” or an “ally of the enemy”
as defined in the Trading with the Enemy Act of 1917, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its Knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the Office of Foreign Assets Control, (e) is a Sanctioned Entity, (f) has more
than 10% of its assets located in Sanctioned Entities, or (g) derives more than
10% of its operating income from investments in or transactions with Sanctioned
Entities.  The proceeds of any Transaction have not been and will not be used to
fund any operations in, finance any investments or activities in or make any
payments to a Sanctioned Entity. Seller is a “qualified purchaser” as defined in
the Investment Company Act of 1940. 

 

43

--------------------------------------------------------------------------------


 

None of Seller, Manager, any Intermediate Starwood Entity or Guarantor (a) is or
is controlled by an “investment company” as defined in such Act or is exempt
from the provisions of such Act, (b) is a “broker” or “dealer” as defined in, or
could be subject to a liquidation proceeding under, the Securities Investor
Protection Act of 1970, or (c) is subject to regulation by any Governmental
Authority limiting its ability to incur the Repurchase Obligations.  No
properties presently or previously owned or leased by Seller, Manager, any
Intermediate Starwood Entity or Guarantor, or any of their respective
predecessors contain or previously contained any Materials of Environmental
Concern which constitute or constituted a violation of Environmental Laws or
reasonably could be expected to give rise to liability of Seller, Manager, any
Intermediate Starwood Entity or Guarantor thereunder.  Seller has no Actual
Knowledge of any violation, alleged violation, non-compliance, liability or
potential liability of Seller, Manager, any Intermediate Starwood Entity or
Guarantor under any Environmental Law.  Materials of Environmental Concern have
not been released, transported, generated, treated, stored or disposed of in
violation of Environmental Laws or in a manner which reasonably could be
expected to give rise to liability of Seller, Manager, any Intermediate Starwood
Entity or Guarantor thereunder.  Seller and all Affiliates of Seller are in
compliance with the Foreign Corrupt Practices Act of 1977 and any foreign
counterpart thereto.  Neither Seller nor any Affiliate of Seller has made,
offered, promised or authorized a payment of money or anything else of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to Seller, any Affiliate of
Seller or any other Person, in violation of the Foreign Corrupt Practices Act.

 

Section 7.08           Compliance with ERISA.  With respect to Guarantor, any
Intervening Starwood Entity or Seller, during the immediately preceding five
(5) year period, (a) neither a Reportable Event nor an “accumulated funding
deficiency” as defined in the Code or ERISA has occurred, (b) each Plan has
complied in all material respects with the applicable provisions of the Code and
ERISA, (c) no termination of a Single Employer Plan has occurred resulting in
any liability that has remained underfunded, and (d) no Lien in favor of the
Pension Benefit Guaranty Commission or a Plan has arisen.  The present value of
all accrued benefits under each Single Employer Plan (based on the assumptions
used to fund such Plan) relating to Guarantor, any Intervening Starwood Entity
or Seller did not, as of the last annual valuation date prior to the date
hereof, exceed the value of the assets of such Plan allocable to such accrued
benefits.  None of Guarantor, any Intervening Starwood Entity or Seller is
currently subject to any liability for a complete or partial withdrawal from a
Multiemployer Plan.

 

Section 7.09           No Default or Material Adverse Effect.  No Event of
Default and, to Seller’s Knowledge, no Default exists.  Seller believes that it
is and will be able to pay and perform each agreement, duty, obligation and
covenant contained in the Repurchase Documents and Purchased Asset Documents to
which it is a party, and that it is not subject to any agreement, obligation,
restriction or Requirements of Law which would unduly burden its ability to do
so or could reasonably be expected to have a Material Adverse Effect.  Seller
has no Knowledge of any actual or prospective development, event or other fact
that could reasonably be expected to have a Material Adverse Effect.  No
Internal Control Event has occurred.

 

44

--------------------------------------------------------------------------------


 

Section 7.10           Purchased Assets.  Each Purchased Asset is an Eligible
Asset.  Each representation and warranty set forth in the Repurchase Documents
(including those set forth in Schedule 1(a), 1(b), 1(c) or 1(d) applicable to
the Class of such Purchased Asset) with respect to each Purchased Asset is true
and correct.  Seller has delivered to Custodian true, correct and complete
copies of the Purchased Asset Documents, as applicable, relating to each
Purchased Asset.  Seller has no Actual Knowledge of any fact which could
reasonably lead it to expect that any Purchased Asset will not be paid in full. 
None of the Purchased Asset Documents have any marks or notations indicating
that it has been sold, assigned, pledged, encumbered or otherwise conveyed to
any Person other than Buyer.  If any Purchased Asset Document requires the
holder or transferee of the related Purchased Asset to be a qualified
transferee, qualified institutional lender or qualified lender (however
defined), Seller meets such requirement.  Assuming that Buyer also meets such
requirement, the assignment and pledge of such Purchased Asset to Buyer pursuant
to the Repurchase Documents do not violate such Purchased Asset Document. 
Seller and all Affiliates of Seller (a) have sold and transferred all Servicing
Rights with respect to the Purchased Assets to Buyer, and (b) have no retained
interests.

 

Section 7.11           Purchased Assets Acquired from Transferors.  With respect
to each Purchased Asset purchased by Seller from a Transferor, (a) such
Purchased Asset was acquired and transferred pursuant to a Purchase Agreement,
(b) such Transferor received reasonably equivalent value in consideration for
the transfer of such Purchased Asset, (c) no such transfer was made for or on
account of an antecedent debt owed by such Transferor to Seller or an Affiliate
of Seller, (d) no such transfer is or may be voidable or subject to avoidance
under the Bankruptcy Code, and (e) the representations and warranties made by
such Transferor to Seller or such Affiliate in such Purchase Agreement are
hereby incorporated herein by reference and are hereby remade by Seller to Buyer
on each date as of which they speak in such Purchase Agreement.

 

Section 7.12           Transfer and Security Interest.  The Repurchase Documents
constitute a valid and effective transfer to Buyer of all right, title and
interest of Seller in, to and under all Purchased Assets (together with all
related Servicing Rights), free and clear of any Liens (other than Permitted
Liens). With respect to the protective security interest granted by Seller in
Section 11.01, upon the delivery of the Confirmations and the Purchased Asset
Documents to Custodian, the execution and delivery of the Controlled Account
Agreements and the filing of the UCC financing statements as provided herein,
such security interest shall be a valid first priority perfected security
interest to the extent such security interest can be perfected by possession,
filing or control under the UCC.  Upon receipt by Custodian of each Purchased
Asset Document required to be endorsed in blank by Seller and payment by Buyer
of the Purchase Price for the related Purchased Asset, Buyer shall either
(a) own such Purchased Asset and the related Purchased Asset Documents or
(b) have a valid first priority perfected security interest in such Purchased
Asset and the related Purchased Asset Documents.  At Buyer’s election (and at
Buyer’s sole cost and expense, or if completed and recorded following a Material
Default or Event of Default, at Seller’s sole cost and expense), Buyer or any
nominee or agent of Buyer may complete and record any or all of the Blank
Assignment Documents as further evidence of Buyer’s ownership interest in the
related Purchased Assets.  Seller has not authorized the filing of and is not
aware of any UCC financing statements filed against Seller as

 

45

--------------------------------------------------------------------------------


 

debtor that relate to any Purchased Asset, other than any financing statement
that has been terminated or filed pursuant to this Agreement.

 

Section 7.13           No Broker.  Neither Seller nor any Affiliate of Seller
has dealt with any broker, investment banker, agent or other Person, except for
Buyer or an Affiliate of Buyer, who may be entitled to any commission or
compensation in connection with any Transaction.

 

Section 7.14           Separateness.  Seller is in compliance with the
requirements of Article 9.

 

Section 7.15           REIT Status.  Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code.  Guarantor for its current “tax year” (as defined in the Code) is entitled
to a dividends paid deduction under the requirements of Section 857 of the Code
with respect to any dividends paid by it with respect to each such year for
which it claims a deduction in its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

 

Section 7.16           Investment Company Act.  Neither Seller, any Intermediate
Starwood Entity or Guarantor is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act.

 

Section 7.17           Interest Rate Protection Agreements.  (a) Each Interest
Rate Protection Agreement with respect to each Purchased Asset is in full force
and effect, (b) no termination event, default or event of default (however
defined) exists thereunder, and (c) Seller has effectively assigned to Buyer all
of Seller’s rights (but none of its obligations) under each such Interest Rate
Protection Agreement.

 

ARTICLE 8

 

COVENANTS OF SELLER

 

From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller shall perform and observe the
following covenants, which shall be given independent effect.

 

Section 8.01           Existence; Governing Documents; Conduct of Business. 
Seller shall (a) preserve and maintain its legal existence, (b) qualify and
remain qualified in good standing in each jurisdiction where the failure to be
so qualified would have a Material Adverse Effect, (c) comply with its Governing
Documents, including all special purpose entity provisions, and (d) not modify,
amend or terminate its Governing Documents in any material respect, without
Buyer’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  Seller shall (a) continue to engage in the
same (and no other) general lines of business as presently conducted by it,
(b) maintain and preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business, and (c) maintain
Seller’s status as a qualified transferee, qualified institutional lender or
qualified lender (however defined) if and to the extent required under the
Purchased Asset Documents.  Seller shall not (a) change its name, organizational
number, tax identification number, fiscal

 

46

--------------------------------------------------------------------------------


 

year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), move the location of its principal
place of business and chief executive office, as defined in the UCC) from the
location referred to in Section 7.01, or (b) move, or consent to Custodian
moving, the Purchased Asset Documents from the location thereof on the related
Purchase Date, unless in each case Seller has given at least thirty (30) days
prior notice to Buyer and has taken all actions required under the UCC to
continue the first priority perfected security interest of Buyer in the
Purchased Assets.  Seller shall enter into each Transaction as principal, unless
Buyer agrees before a Transaction that Seller may enter into such Transaction as
agent for a principal and under terms and conditions disclosed to Buyer.

 

Section 8.02           Compliance with Laws, Contractual Obligations and
Repurchase Documents.  Seller shall comply in all material respects with all
Requirements of Laws, including those relating to any Purchased Asset and to the
reporting and payment of taxes.  No part of the proceeds of any Transaction
shall be used for any purpose that violates Regulation T, U or X of the Board of
Governors of the Federal Reserve System.  Seller shall conduct the requisite due
diligence in connection with the origination or acquisition of each Asset for
purposes of complying with the Anti—Terrorism Laws, including with respect to
the legitimacy of the applicable Underlying Obligor and the origin of the assets
used by such Person to purchase the Underlying Mortgaged Property, and will
maintain sufficient information to identify such Person for purposes of the
Anti—Terrorism Laws.  Seller shall maintain the Custodial Agreement and
Controlled Account Agreement in full force and effect.  Seller shall not
directly or indirectly enter into any agreement that would be violated or
breached by any Transaction or the performance by Seller of any Repurchase
Document.

 

Section 8.03           Structural Changes.  Seller shall not enter into merger
or consolidation, or liquidate, wind up or dissolve, or sell all or
substantially all of its assets or properties, or permit any changes in the
ownership of its Equity Interests which results in a Change of Control of
Seller, without the consent of Buyer (unless, in any of the foregoing cases, the
Repurchase Obligations are paid in full in connection with any such
transaction).  Seller shall ensure that all direct Equity Interests of Seller
shall continue to be owned by the owner or owners thereof as of the date
hereof.  Seller shall ensure that neither the Equity Interests of Seller nor any
property or assets of Seller shall be pledged to any Person other than Buyer. 
Seller shall not enter into any transaction with an Affiliate of Seller unless
such transaction is on market and arm’s-length terms and conditions.

 

Section 8.04           Protection of Buyer’s Interest in Purchased Assets.  With
respect to each Purchased Asset, Seller shall take all action necessary or
required by the Repurchase Documents, Purchased Asset Documents or Requirements
of Law, or reasonably requested by Buyer, to perfect, protect and more fully
evidence Buyer’s ownership of and first priority perfected security interest in
such Purchased Asset and related Purchased Asset Documents, including executing
or causing to be executed (a) such other instruments or notices as may be
necessary or appropriate and filing and maintaining effective UCC financing
statements, continuation statements and assignments and amendments thereto, and
(b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each of the Repurchase Obligations, to the extent
permitted under the terms of each related Purchase Agreement.  Seller shall
comply with all

 

47

--------------------------------------------------------------------------------


 

requirements of the Custodial Agreement with respect to each Purchased Asset,
including the delivery to Custodian of all required Purchased Asset Documents. 
Seller shall (a) not assign, sell, transfer, pledge, hypothecate, grant, create,
incur, assume or suffer or permit to exist any security interest in or Lien
(other than Permitted Liens) on any Purchased Asset to or in favor of any Person
other than Buyer, (b) defend such Purchased Asset against, and take such action
as is necessary to remove, any such Lien, and (c) defend the right, title and
interest of Buyer in and to all Purchased Assets against the claims and demands
of all Persons whomsoever.  Notwithstanding the foregoing, if Seller grants a
Lien on any Purchased Asset in violation of this Section 8.04 or any other
Repurchase Document, Seller shall be deemed to have simultaneously granted an
equal and ratable Lien on such Purchased Asset in favor of Buyer to the extent
such Lien has not already been granted to Buyer; provided, that such equal and
ratable Lien shall not cure any resulting Default or Event of Default.  Seller
shall not materially amend, modify, waive or terminate any provision of any
Purchase Agreement or the Servicing and Sub-Servicing Agreement.  Seller shall
mark its computer records and tapes to evidence the interests granted to Buyer
hereunder.  Seller shall not take any action to cause any Purchased Asset that
is not evidenced by an instrument or chattel paper (as defined in the UCC) to be
so evidenced.  If a Purchased Asset becomes evidenced by an instrument or
chattel paper, the same shall be immediately delivered to Custodian on behalf of
Buyer, together with endorsements required by Buyer.

 

Section 8.05           Actions of Seller Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual Obligations,
Investments and Liens.  At any time after the occurrence and during the
continuance of any Default under Sections 10.01(a) or 10.01(f), any Event of
Default or any breach of the Debt Yield Test, Seller shall not declare or make
any payment on account of, or set apart assets for, a sinking or similar fund
for the purchase, redemption, defeasance, retirement or other acquisition of any
Equity Interest of Seller, Manager, any Intermediate Starwood Entity or
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Seller, Manager, any Intermediate Starwood Entity or
Guarantor.  Seller shall not contract, create, incur, assume or permit to exist
any Indebtedness, Guarantee Obligations, Contractual Obligations or Investments,
except to the extent (a) arising or existing under the Repurchase Documents,
(b) existing as of the Closing Date, as referenced in the financial statements
delivered to Buyer prior to the Closing Date, and any renewals, refinancings or
extensions thereof in a principal amount not exceeding that outstanding as of
the date of such renewal, refinancing or extension, (c) incurred after the
Closing Date to originate or acquire Assets or to provide funding with respect
to Assets, (d) required pursuant to any Interest Rate Protection Agreements
entered into pursuant to Section 8.11, and (e) unsecured trade payables and
personal property leases and financings incurred in the ordinary course of
business, so long as the maximum outstanding amount of all liabilities described
in this clause (e) shall at no time exceed an amount equal to three hundred
thousand dollars ($300,000) (it being agreed that, for purposes hereof, “trade
payables” shall not include unpaid legal fees and unpaid transaction costs in
connection with the execution of this Agreement and the related Repurchase
Documents, the acquisition or origination of any Purchased Asset or any
Transaction under this Agreement).  Seller shall not (I) contract, create,
incur, assume or permit to exist any Lien on or with respect to any of its
property or assets (including the Purchased Assets) of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens, or (II) except as provided in the preceding
clause (I), grant, allow or enter into any

 

48

--------------------------------------------------------------------------------


 

agreement or arrangement with any Person that prohibits or restricts or purports
to prohibit or restrict the granting of any Lien on any of the foregoing.

 

Section 8.06           Maintenance Records.  Seller shall keep and maintain all
documents, books, records and other information (including with respect to the
Purchased Assets) that are reasonably necessary or advisable in the conduct of
its business.

 

Section 8.07           Financial Covenants.

 

(a)           Seller shall comply with the Debt Yield Test at all times.  Buyer
shall have the right to test for compliance with the Debt Yield Test for any
calendar quarter, which may be tested at such times as Buyer determines, and any
failure of Buyer to do so as of any particular date shall not constitute a
waiver of Buyer’s right to do so at any time thereafter.  Buyer agrees that in
the event that it declares a Debt Yield Test compliance breach and Seller pays
any and all amounts payable in full with respect to such compliance breach in
accordance with Section 4.01(d), the Buyer shall not declare an additional Debt
Yield Test compliance breach with respect to the calendar quarter that was the
subject of the cured compliance breach; provided that this sentence shall not
prevent Buyer from making any declaration of any other Event of Default
hereunder and shall not act to prevent Buyer from declaring a breach of the Debt
Yield Test at any other time.

 

(b)           Seller shall not permit its Net Income during any fiscal year to
be less than zero.

 

(c)           Seller shall comply at all times with all applicable Sub-Limits.

 

Section 8.08           Delivery of Income.  Seller shall, and pursuant to
Irrevocable Redirection Notices shall cause the Underlying Obligors under the
Purchased Assets and all other applicable Persons to, deposit all Income in
respect of the Purchased Assets into the Servicing Agreement Account or the
Waterfall Account in accordance with Section 5.01 hereof on the day the related
payments are due.  Seller, Servicer and Sub-Servicer (a) shall comply with and
enforce each Irrevocable Redirection Notice, (b) shall not amend, modify, waive,
terminate or revoke any Irrevocable Redirection Notice without Buyer’s consent,
and (c) shall take all reasonable steps to enforce each Irrevocable Redirection
Notice.  In connection with each principal payment or prepayment under a
Purchased Asset, Seller shall provide or cause to be provided to Buyer and
Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies.  If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request.  If any Income
is received by Seller or any Affiliate of Seller, Seller shall pay or deliver
such Income to Buyer on behalf of Buyer within two (2) Business Days after
receipt, and, until so paid or delivered, hold such Income in trust for Buyer,
segregated from other funds of Seller.

 

49

--------------------------------------------------------------------------------


 

Section 8.09           Delivery of Financial Statements and Other Information. 
Seller shall deliver the following to Buyer and any other Affiliated Hedge
Counterparty, as soon as available and in any event within the time periods
specified:

 

(a)           within forty-five (45) days after the end of each fiscal quarter
and each fiscal year of Guarantor, (i) the unaudited balance sheets of Guarantor
as at the end of such period, (ii) the related unaudited statements of income,
retained earnings and cash flows for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, (iii) a Compliance Certificate, (iv) a
schedule listing all assets and liabilities excluded from the Leverage Covenant
calculations, as such covenant is set forth in Section 15(b) of the Guarantee
Agreement and (v) a written certification by Seller and Guarantor of the market
value of all Near Cash Securities as determined by an independent third party
valuation agent reasonably acceptable to Buyer, showing all calculations and
supporting materials;

 

(b)           within ninety (90) days after the end of each fiscal year of
Guarantor, (i) the audited balance sheets of Guarantor as at the end of such
fiscal year, (ii) the related statements of income, retained earnings and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a projections of Guarantor of the operating budget and cash flow
budget of Guarantor for the following fiscal year, to the extent such is
prepared and (v) a Compliance Certificate;

 

(c)           all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;

 

(d)           with respect to each Purchased Asset and related Underlying
Mortgaged Property, on or before each Remittance Date, all remittance,
servicing, securitization, exception and other reports, if any, and all
operating and financial statements and rent rolls of all Underlying Obligors for
all Mortgaged Properties during the prior month, when and as received from
Sub-Servicer, an Underlying Obligor, a third-party servicer or from any other
source;

 

(e)           all financial statements, reports, notices and other documents
that Guarantor sends to holders of its Equity Interests or makes to or files
with any Governmental Authority, promptly after the delivery or filing thereof;

 

(f)            any other material agreements, correspondence, documents or other
information not included in an Underwriting Package on the related Purchase
Date, which is related to Seller or the Purchased Assets, as soon as possible
after the discovery thereof by Seller, any Intermediate Starwood Entity or
Guarantor; and

 

50

--------------------------------------------------------------------------------


 

(g)           such other information regarding the financial condition,
operations or business of Seller, Guarantor or any Underlying Obligor as Buyer
may reasonably request including, without limitation, any such information which
is otherwise necessary to allow Buyer to monitor compliance with the terms of
the Repurchase Documents.

 

Section 8.10           Delivery of Notices.  Seller shall promptly (and in no
event later than one (1) Business Day from the date of each such occurrence)
notify Buyer and any other Affiliated Hedge Counterparty of the occurrence of
any of the following of which Seller has Knowledge, together with a certificate
of a Responsible Officer of Seller setting forth details of such occurrence and
any action Seller has taken or proposes to take with respect thereto:

 

(a)           a Representation Breach;

 

(b)           any of the following: (i) with respect to any Purchased Asset or
related Underlying Mortgaged Property: material change in Market Value, material
loss or damage, material licensing or permit issues, violation of Requirements
of Law, discharge of or damage from Material of Environmental Concern or any
other actual or expected event or change in circumstances that could reasonably
be expected to result in a default or material decline in value or cash flow,
and (ii) with respect to Seller: violation of Requirements of Law, material
decline in the value of Seller’s assets or properties, an Internal Control Event
or other event or circumstance that could reasonably be expected to have a
Material Adverse Effect;

 

(c)           the existence of any Default, Event of Default or material default
under or related to a Purchased Asset, Purchased Asset Document, Indebtedness,
Guarantee Obligation or Contractual Obligation of Seller;

 

(d)           the resignation or termination of Sub-Servicer under the Servicing
and Sub-Servicing Agreement;

 

(e)           the establishment of a rating by any Rating Agency applicable to
Seller, Guarantor, Manager or any Intermediate Starwood Entity, and any
downgrade in or withdrawal of such rating once established;

 

(f)            the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceedings before any Governmental Authority that (i) affects
Seller, Guarantor, any Purchased Asset or any Underlying Mortgaged Property,
(ii) questions or challenges the validity or enforceability of any Repurchase
Document, Transaction, Purchased Asset or Purchased Asset Document, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect; and

 

(g)           promptly upon Knowledge thereof, notice of any change
in Guarantor’s status as a REIT.

 

Section 8.11           Hedging.  The terms and provisions governing hedging
under Section 8.11 are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

51

--------------------------------------------------------------------------------


 

Section 8.12           Escrow Imbalance.  Seller shall, no later than ten
(10) Business Days after learning of any material overdraw, deficit or imbalance
in any escrow or reserve account relating to a Purchased Asset, use reasonable
efforts to cause the applicable Underlying Obligor to correct and eliminate the
same, including by depositing funds into such account.

 

Section 8.13           Guarantee Agreement.  If at any time (a) the obligations
of any Guarantor under the Guarantee Agreement shall cease to be in effect,
(b) any Insolvency Event has occurred with respect to Guarantor, or (c) any
violation of any provision set forth in Section 15 of the Guarantee Agreement
should occur and be continuing (any of the foregoing events, a “Guarantee
Default”), then, within sixty (60) days after the occurrence of any such
Guarantee Default, Seller shall cause a replacement guarantor acceptable to
Buyer to assume in writing all obligations of Guarantor under the Guarantee
Agreement or become a Guarantor, as Buyer deems necessary to correct such
Guarantee Default.

 

Section 8.14           Management Internalization.  Seller shall not permit
Guarantor to internalize its management without Buyer’s prior written approval,
which shall not be unreasonably withheld.

 

Section 8.15           REIT Status.  Guarantor shall at all times continue to be
(i) qualified as a REIT as defined in Section 856 of the Code without giving any
effect to any cure or corrective periods or allowances, (ii) entitled to a
dividends paid deduction under Section 857 of the Code with respect to dividends
paid by it with respect to each taxable year for which it claims a deduction on
its Form 1120 REIT filed with the United States Internal Revenue Service for
such year, or the entering into by it of any material “prohibited transactions”
as defined in Sections 857(b) and 856(c) of the Code, and (iii) a publicly
traded company listed, quoted or traded on and in good standing in respect of
any Stock Exchange.

 

Section 8.16           Post-Closing Obligations.  For any Purchased Asset
acquired by Seller on the secondary market from unaffiliated third parties,
(a) Seller shall deliver fully-executed Irrevocable Redirection Notices to Buyer
prior to the later to occur of (x) the next Remittance Date and (y) thirty (30)
days from the related Purchase Date, and (b) if, in Buyer’s determination,
Seller does not have a perfected first-priority security interest in each bank
account constituting a portion of the collateral pledged in connection with any
Purchased Asset and all amounts and assets at any time credited thereto, or any
such security interest is not fully assignable and fully assigned to Buyer,
Seller shall, as soon as reasonably practicable following the Purchase Date,
cause the Underlying Obligor and/or collection agent to enter into such
contractual arrangements including, without limitation, an Account Control
Agreement with Buyer and Seller that Buyer deems necessary or desirable in order
to perfect Seller’s security interest such accounts, amounts and assets and
assign such security interest and contract rights in such accounts, amounts and
assets, each in form and substance reasonably acceptable to Buyer.

 

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

 

Section 9.01           Covenants Applicable to Seller.  Seller shall (a) own and
has owned no assets, and shall not engage in any business, other than the assets
and transactions

 

52

--------------------------------------------------------------------------------


 

specifically contemplated by this Agreement and any other Repurchase Document,
(b) not incur any Indebtedness or other obligation, secured or unsecured, direct
or indirect, absolute or contingent (including guaranteeing any obligation),
other than (i) with respect to the Purchased Asset Documents and the Retained
Interests, (ii) commitments to make loans which may become Eligible Assets, and
(iii) as otherwise permitted under this Agreement, (c) not make any loans or
advances to any Affiliate or third party and shall not acquire obligations or
securities of its Affiliates, in each case other than in connection with the
origination or acquisition of Assets for purchase under the Repurchase
Documents, (d) pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets, (e) comply with the
provisions of its Governing Documents, (f) do all things necessary to observe
organizational formalities and to preserve its existence, and shall not amend,
modify, waive provisions of or otherwise change its Governing Documents in any
material respect without the prior written approval of Buyer, (g) maintain all
of its books, records, financial statements and bank accounts separate from
those of its Affiliates (except that such financial statements may be
consolidated to the extent consolidation is required under GAAP or as a matter
of Requirements of Law; provided, that (i) appropriate notation shall be made on
such financial statements to indicate the separateness of Seller from such
Affiliate and to indicate that Seller’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person
and (ii) such assets shall also be listed on Seller’s own separate balance
sheet) and file its own tax returns (except to the extent consolidation is
required or permitted under Requirements of Law), (h) be, and at all times shall
hold itself out to the public as, a legal entity separate and distinct from any
other entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliates as a division of
the other, (i) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and shall remain Solvent, (j) not engage in or
suffer any change of Control, dissolution, winding up, liquidation,
consolidation or merger in whole or in part or convey or transfer all or
substantially all of its properties and assets to any Person (except as
contemplated herein), (k) not commingle its funds or other assets with those of
any Affiliate or any other Person and shall maintain its properties and assets
in such a manner that it would not be costly or difficult to identify, segregate
or ascertain its properties and assets from those of others, (l) maintain its
properties, assets and accounts separate from those of any Affiliate or any
other Person, (m) not hold itself out to be responsible for the debts or
obligations of any other Person, (n) not, without the prior unanimous written
consent of all of its Independent Directors, take any Insolvency Action,
(o) (i) have at all times at least one Independent Director, or such greater
number if necessary to comply with customary industry standards then-currently
applicable to bankruptcy remote entities, and (ii) provide Buyer with up-to-date
contact information for all Independent Director(s) and a copy of the agreement
pursuant to which each Independent Director consents to and serves as an
“Independent Director” for Seller, (p) the Governing Documents for Seller shall
provide (i) that Buyer be given at least two (2) Business Days prior notice of
the removal and/or replacement of the Independent Director, together with the
name and contact information of the replacement Independent Director and
evidence of the replacement’s satisfaction of the definition of Independent
Director and (ii) that any Independent Director of Seller shall not have any
fiduciary duty to anyone including the holders of the Equity Interest in Seller
and any Affiliates of Seller except Seller and the creditors of Seller with
respect to taking of, or otherwise voting on, the Insolvency Action; provided,
that the foregoing shall not

 

53

--------------------------------------------------------------------------------


 

eliminate the implied contractual covenant of good faith and fair dealing,
(q) not enter into any transaction with an Affiliate of Seller except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction, (r) maintain a sufficient number of employees in
light of contemplated business operations, (s) use separate stationary, invoices
and checks bearing its own name, and (t) allocate fairly and reasonably any
overhead for shared office space and for services performed by an employee of an
affiliate, and (u) not pledge its assets to secure the obligations of any other
Person, and (v) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity.

 

Section 9.02           Additional Covenants Applicable to Seller.  Seller
(i) shall be a Delaware limited liability company, (ii) shall have at least one
Independent Director or Independent Manager serving as manager of such company,
(iii) shall not take any Insolvency Action and shall not cause or permit the
members or managers of such entity to take any Insolvency Action, either with
respect to itself or, if the company is a Principal, with respect to Seller, in
each case unless all of its Independent Directors or Independent Managers then
serving as managers of the company shall have consented in writing to such
action, and (iv) shall have either (A) a member which owns no economic interest
in the company, has signed the company’s limited liability company agreement and
has no obligation to make capital contributions to the company, or (B) two
natural persons or one entity that is not a member of the company, that has
signed its limited liability company agreement and that, under the terms of such
limited liability company agreement becomes a member of the company immediately
prior to the resignation or dissolution of the last remaining member of the
company.

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01         Events of Default.  Each of the following events shall be
an “Event of Default”:

 

(a)           Seller fails to make a payment of (i) Repurchase Price (other than
Price Differential) when due, whether by acceleration or otherwise, (ii) Price
Differential when due, or (iii) any other amount (including all unpaid Margin
Deficits) when due, in each case under the Repurchase Documents;

 

(b)           Seller fails to observe or perform in any material respect any
other Repurchase Obligation of Seller under the Repurchase Documents or the
Purchased Asset Documents to which Seller is a party, and (except in the case of
a failure to perform or observe the Repurchase Obligations of Seller under
Section 8.04 and 18.08(a)) such failure continues unremedied for five (5)
Business Days after the earlier of receipt of notice thereof from Buyer or the
discovery of such failure by Seller (or such longer period as agreed to by
Buyer, not to exceed fifteen (15) days from the date of the underlying breach,
but only if such underlying breach is capable of being cured and so long as
Seller diligently and continuously takes all actions necessary to cure such
underlying breach);

 

(c)           any Representation Breach (other than a breach of any of the
representations and warranties set forth on Schedule 1(a), 1(b), 1(c) and
1(d) hereto, which will

 

54

--------------------------------------------------------------------------------


 

not, in and of themselves, be Events of Default) exists and continues unremedied
for ten (10) Business Days after the earlier of receipt of notice thereof from
Buyer or the discovery of such Representation Breach by Seller;

 

(d)           Seller or Guarantor defaults beyond any applicable grace period in
paying any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, and
the effect of such default is to permit the acceleration thereof (regardless of
whether such default is waived or such acceleration occurs);

 

(e)           Seller or Guarantor defaults beyond any applicable grace period in
paying any amount or performing any obligation due to Buyer or any Affiliate of
Buyer under any other financing, hedging, security or other agreement between
Seller or Guarantor and Buyer or any Affiliate of Buyer;

 

(f)            an Insolvency Event occurs with respect to Seller, any
Intermediate Starwood Entity or Guarantor;

 

(g)           a Change of Control occurs with respect to Seller, Manager, any
Intermediate Starwood Entity or Guarantor, without the prior written consent of
Buyer, not to be unreasonably withheld;

 

(h)           a final judgment or judgments for the payment of money in excess
of $100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, in
each case in the aggregate and in each case that is not insured against is
entered against Seller or Guarantor by one or more Governmental Authorities and
the same is not satisfied, discharged (or provision has not been made for such
discharge) or bonded, or a stay of execution thereof has not been procured,
within thirty (30) days from the date of entry thereof;

 

(i)            a Governmental Authority takes any action to (i) condemn, seize
or appropriate, or assume custody or control of, all or any substantial part of
the property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents;

 

(j)            Seller, any Intermediate Starwood Entity or Guarantor admits in
writing that it is not Solvent or is not able to perform any of its Repurchase
Obligations, Contractual Obligations, Guarantee Obligations, Capital Lease
Obligations or Off-Balance Sheet Obligations;

 

(k)           any provision of the Repurchase Documents, any right or remedy of
Buyer or obligation, covenant, agreement or duty of Seller thereunder, or any
Lien, security interest or control granted under or in connection with the
Repurchase Documents or Purchased Assets terminates, is declared null and void,
ceases to be valid and effective, ceases to be the legal, valid, binding and
enforceable obligation of Seller or any other Person, or the validity,
effectiveness, binding nature or enforceability thereof is contested,
challenged, denied or repudiated by Seller or any other Person, in each case
directly, indirectly, in whole or in part, except that, Seller have a period of
three (3) Business Days from the date of each such violation

 

55

--------------------------------------------------------------------------------


 

to either repurchase the related Purchased Asset from Buyer pursuant to
Section 3.04 or cure the related breach, as such cure is determined by Buyer;

 

(l)            Buyer ceases for any reason to have a valid and perfected first
priority security interest in any Purchased Asset except that, Seller have a
period of three (3) Business Days from the date of each such violation to cure
the related breach, as such cure is determined by Buyer;

 

(m)          Seller, any Intermediate Starwood Entity or Guarantor is required
to register as an “investment company” (as defined in the Investment Company
Act) or the arrangements contemplated by the Repurchase Documents shall require
registration of Seller, Manager, any Intermediate Starwood Entity or Guarantor
as an “investment company”;

 

(n)           Seller engages in any conduct or action where Buyer’s prior
consent is required by any Repurchase Document and Seller fails to obtain such
consent;

 

(o)           Seller, Sub-Servicer, Guarantor, Manager, any Intermediate
Starwood Entity or any other Person or, due to the action or inaction of any of
the foregoing, (but not merely as a result of the unprompted failure by any
Underlying Obligor to make a payment under a Purchased Asset) any Underlying
Obligor or any other Person fails to deposit to the Servicing Agreement Account
or the Waterfall Account all Income and other amounts as required by
Section 5.01 and other provisions of this Agreement within two (2) Business Days
of when due, or the occurrence of a Sub-Servicer Event of Default;

 

(p)           Guarantor’s audited annual financial statements or the notes
thereto or other opinions or conclusions stated therein are qualified or limited
by reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;

 

(q)           Guarantor fails (i) to qualify as a REIT (without giving any
effect to any cure or corrective periods or allowances), or (ii) to continue to
be entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120- REIT filed with the United States Internal
Revenue Service for such year, or the entering into by Guarantor of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT;

 

(r)            any termination event or event of default (however defined) shall
have occurred with respect to Seller or Guarantor, as applicable, under any
Interest Rate Protection Agreement and either (i) same is not cured or (ii) a
replacement Interest Rate Protection Agreement acceptable to Buyer in its
reasonable discretion has not been entered into and assigned to Buyer on or
before the earlier to occur of (I) the date that is ten (10) Business Days after
the occurrence of any such event and (II) the next Remittance Date;

 

(s)           Guarantor breaches any of the obligations, terms or conditions set
forth in the Guarantee Agreement and such breach remains uncured for at least
three (3) Business Days; or

 

56

--------------------------------------------------------------------------------


 

(t)            Any Material Modification is made to any Purchased Asset Document
without the prior written consent of Buyer.

 

Section 10.02         Remedies of Buyer as Owner of the Purchased Assets.  If an
Event of Default exists, at the option of Buyer, exercised by notice to Seller
(which option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased Assets shall be deemed
automatically and immediately to occur (the date on which such option is
exercised or deemed to be exercised, the “Accelerated Repurchase Date”).  If
Buyer exercises or is deemed to have exercised the foregoing option:

 

(a)           All Repurchase Obligations shall become immediately due and
payable on and as of the Accelerated Repurchase Date.

 

(b)           All amounts in the Waterfall Account and/or the Servicing
Agreement Account and all Income paid after the Accelerated Repurchase Date
shall be retained by Buyer and applied in accordance with Article 5.

 

(c)           Buyer may complete any assignments, allonges, endorsements, powers
or other documents or instruments executed in blank and otherwise obtain
physical possession of all Purchased Asset Documents and other instruments,
certificates and documents then held by Custodian under the Custodial
Agreement.  Buyer may obtain physical possession of all Servicing Files,
Servicing Agreements and other files and records of Seller, Servicer or
Sub-Servicer.  Seller shall deliver to Buyer such assignments and other
documents with respect thereto as Buyer shall request.

 

(d)           Buyer may immediately, at any time and from time to time, exercise
either of the following remedies with respect to any or all of the Purchased
Assets:  (i) sell such Purchased Assets on a servicing-released basis in a
recognized market and by means of a public or private sale at such price or
prices as Buyer accepts, and apply the net proceeds thereof in accordance with
Article 5, or (ii) retain such Purchased Assets and give Seller credit against
the Repurchase Price for such Purchased Assets (or if the amount of such credit
exceeds the Repurchase Price for such Purchased Assets, to other Repurchase
Obligations due and any other amounts then owing to Buyer by any other Person
pursuant to any Repurchase Document, in such order and in such amounts as
determined by Buyer), in an amount equal to the market value of such Purchased
Assets.  Until such time as Buyer exercises either such remedy with respect to a
Purchased Asset, Buyer may hold such Purchased Asset for its own account and
retain all Income with respect thereto.

 

(e)           The Parties agree that the Purchased Assets are of such a nature
that they may decline rapidly in value, and may not have a ready or liquid
market.  Accordingly, Buyer shall not be required to sell more than one
Purchased Asset on a particular Business Day, to the same purchaser or in the
same manner.  Buyer may determine whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable.  Except as
expressly required herein or in the other Repurchase Documents, Buyer shall not
be required to give notice to Seller or any other Person prior to exercising any
remedy in respect of an Event of Default.  If no prior

 

57

--------------------------------------------------------------------------------


 

notice is given, Buyer shall give notice to Seller of the remedies exercised by
Buyer promptly thereafter.  Buyer shall act in good faith in exercising its
rights and remedies under this Article 10.

 

(f)            Seller shall be liable to Buyer for (i) any amount by which the
Repurchase Obligations due to Buyer exceed the aggregate of the net proceeds and
credits referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable legal fees and expenses, actually
incurred by Buyer in connection with or as a consequence of an Event of Default,
(iii) any costs and losses payable under Section 12.03, and (iv) any other
actual loss, damage, cost or expense resulting from the occurrence of an Event
of Default.

 

(g)           Buyer shall be entitled to an injunction, an order of specific
performance or other equitable relief to compel Seller to fulfill any of its
obligations as set forth in the Repurchase Documents, including this Article 10,
if Seller fails or refuses to perform its obligations as set forth herein or
therein.

 

(h)           Seller hereby appoints Buyer as attorney-in-fact of Seller for
purposes of carrying out the Repurchase Documents, including executing,
endorsing and recording any instruments or documents and taking any other
actions that Buyer deems necessary or advisable to accomplish such purposes,
which appointment is coupled with an interest and is irrevocable.

 

(i)            Buyer may, without prior notice to Seller, exercise any or all of
its set-off rights including those set forth in Section 18.17.  This
Section 10.02(i) shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.

 

(j)            All rights and remedies of Buyer under the Repurchase Documents,
including those set forth in Section 18.17, are cumulative and not exclusive of
any other rights or remedies which Buyer may have and may be exercised at any
time when an Event of Default exists.  Such rights and remedies may be enforced
without prior judicial process or hearing.  Seller agrees that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s-length.  Seller
hereby expressly waives any defenses Seller might have to require Buyer to
enforce its rights by judicial process or otherwise arising from the use of
nonjudicial process, disposition of any or all of the Purchased Assets, or any
other election of remedies.

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01         Grant.  Buyer and Seller intend that all Transactions
shall be sales to Buyer of the Purchased Assets and not loans from Buyer to
Seller secured by the Purchased Assets.  However, to preserve and protect
Buyer’s rights with respect to the Purchased Assets and under the Repurchase
Documents in the event that any Governmental Authority recharacterizes the
Transactions as other than sales, and as security for Seller’s performance of
the Repurchase Obligations, Seller hereby grants to Buyer a Lien on and security
interest in all of the right, title and interest of Seller in, to and under
(i) the Purchased Assets (which for this

 

58

--------------------------------------------------------------------------------


 

purpose shall be deemed to include the items described in the proviso in the
definition thereof), and (ii) each Interest Rate Protection Agreement with each
Hedge Counterparty relating to any Purchased Asset, and the transfers of the
Purchased Assets to Buyer shall be deemed to constitute and confirm such grant,
to secure the payment and performance of the Repurchase Obligations (including
the obligation of Seller to pay the Repurchase Price, or if the Transactions are
recharacterized as loans, to repay such loans for the Repurchase Price).

 

Section 11.02         Effect of Grant.  If any circumstance described in
Section 11.01 occurs, (i) this Agreement shall also be deemed to be a security
agreement as defined in the UCC, (ii) Buyer shall have all of the rights and
remedies provided to a secured party by Requirements of Law (including the
rights and remedies of a secured party under the UCC and the right to set off
any mutual debt and claim) and under any other agreement between Buyer and
Seller, (iii) without limiting the generality of the foregoing, Buyer shall be
entitled to set off the proceeds of the liquidation of the Purchased Assets
against all of the Repurchase Obligations, without prejudice to Buyer’s right to
recover any deficiency, (iv) the possession by Buyer or any of its agents,
including Custodian, of the Purchased Asset Documents, the Purchased Assets and
such other items of property as constitute instruments, money, negotiable
documents, securities or chattel paper shall be deemed to be possession by the
secured party for purposes of perfecting such security interest under the UCC
and Requirements of Law, and (v) notifications to Persons (other than Buyer)
holding such property, and acknowledgments, receipts or confirmations from
Persons (other than Buyer) holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents (as applicable) of the secured party for the
purpose of perfecting such security interest under the UCC and Requirements of
Law.  The security interest of Buyer granted herein shall be, and Seller hereby
represents and warrants to Buyer that it is, a first priority perfected security
interest.  For the avoidance of doubt, (A) each Purchased Asset and each
Interest Rate Protection Agreement relating to a Purchased Asset secures the
Repurchase Obligations of Seller with respect to all other Transactions and all
other Purchased Assets, including any Purchased Assets that are junior in
priority to the Purchased Asset in question, and (B) if an Event of Default
exists, no Purchased Asset or Interest Rate Protection Agreement will be
released from Buyer’s Lien or transferred to Seller until the Repurchase
Obligations are indefeasibly paid in full; provided, however, notwithstanding
the foregoing, Buyer shall be required to release its Lien on any Purchased
Asset in the event of a repayment in full by the Underlying Obligor of any Whole
Loan, Senior Interest, Junior Interest, Mezzanine Loan or Mezzanine
Participation Interest, and Seller’s payment of the Repurchase Price with
respect to such Purchased Asset in accordance with Section 3.04. 
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.

 

Section 11.03         Seller to Remain Liable.  The parties agree that the grant
of a security interest under this Article 11 shall not constitute or result in
the creation or assumption by Buyer of any Retained Interest or other obligation
of Seller or any other Person in connection with any Purchased Asset or any
Interest Rate Protection Agreement, whether or not Buyer exercises any right
with respect thereto.  Seller shall remain liable under the Purchased Assets,
each Interest Rate Protection Agreement and all Purchased Asset Documents to
perform all of Seller’s duties and obligations thereunder to the same extent as
if the Repurchase Documents had not been executed.

 

59

--------------------------------------------------------------------------------


 

Section 11.04         Waiver of Certain Laws.  Seller agrees, to the extent
permitted by Requirements of Law, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Purchased Assets may be situated in order to prevent, hinder
or delay the enforcement or foreclosure of this Agreement, or the absolute sale
of any of the Purchased Assets or Interest Rate Protection Agreement relating to
a Purchased Asset or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
Seller, for itself and all who may at any time claim through or under it, hereby
waives, to the full extent that it may be lawful so to do, the benefit of all
such laws and any and all right to have any of the properties or assets
constituting the Purchased Assets or Interest Rate Protection Agreement relating
to a Purchased Asset marshaled upon any such sale, and agrees that Buyer or any
court having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Purchased Assets and each Interest Rate Protection
Agreement relating to a Purchased Asset as an entirety or in such parcels as
Buyer or such court may determine.

 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01         Market Disruption.  If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.

 

Section 12.02         Illegality.  If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof after the
date hereof shall make it unlawful for Buyer to effect or continue Transactions
as contemplated by the Repurchase Documents, (a) any commitment of Buyer
hereunder to enter into new Transactions shall be terminated and the Maturity
Date shall be deemed to have occurred, (b) the Pricing Rate shall be converted
automatically to the Alternative Rate on the last day of the then current
Pricing Period or within such earlier period as may be required by Requirements
of Law, and (c) if required by such adoption or change, the Maturity Date shall
be deemed to have occurred.

 

Section 12.03         Breakfunding.  Seller shall indemnify Buyer and hold Buyer
harmless from any loss, cost or expense (including reasonable legal fees and
expenses) which Buyer may sustain or incur arising from (a) the failure by
Seller to terminate any Transaction after Seller has given a notice of
termination pursuant to Section 3.04, (b) any payment to Buyer on account of the
outstanding Repurchase Price, including a payment made pursuant to Section 3.04
but excluding a payment made pursuant to Section 5.02, on any day other than a
Remittance Date (based on the assumption that Buyer funded its commitment with
respect to the Transaction in the London Interbank Eurodollar market and using
any reasonable attribution or averaging methods which Buyer deems appropriate
and practical) (upon request, Buyer shall provide Seller with notice of the
underlying calculation methodology), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and

 

60

--------------------------------------------------------------------------------


 

Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because the LIBO Rate is not available for any reason on a day which is not the
last day of the then current Pricing Period.  Notwithstanding the foregoing, in
no event shall any amounts be payable under this Section 12.03 in connection
with any voluntary and contractually permissible repurchase by Seller of a
Purchased Asset from Buyer.

 

Section 12.04                          Increased Costs.  If the adoption of or
any change in any Requirements of Law or in the interpretation or application
thereof by any Governmental Authority or compliance by Buyer with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority having jurisdiction over Buyer made after the date
of this Agreement (a) shall subject Buyer to any tax of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
income taxes and any changes in the rate of tax on Buyer’s overall net income),
(b) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer, or
(c) shall impose on Buyer any other condition; and the result of any of the
preceding clauses (a), (b) and (c) is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering into, continuing or
maintaining Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, Seller shall
pay to Buyer such additional amount or amounts as reasonably necessary to fully
compensate Buyer for such increased cost or reduced amount receivable.

 

Section 12.05                          Capital Adequacy.  If Buyer determines
that the adoption of or any change in any Requirements of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by Buyer
or any corporation Controlling Buyer with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made after the date of this Agreement has or shall have the effect of
reducing the rate of return on Buyer’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Buyer or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration Buyer’s or such corporation’s policies with respect
to capital adequacy) by an amount deemed by Buyer to be material, then, in any
such case, Seller shall pay to Buyer such additional amount or amounts as
reasonably necessary to fully compensate Buyer for such reduction.

 

Section 12.06                          Withholding Taxes.  (a) All payments made
by Seller to Buyer or any other Indemnified Person under the Repurchase
Documents and by Underlying Obligors with respect to the Purchased Assets shall
be made free and clear of and without deduction or withholding for or on account
of any taxes.  If any taxes are required to be withheld from any amounts payable
to Buyer and/or any other Indemnified Person, then the amount payable to such
Person will be increased (such increase, the “Additional Amount”) such that
every net payment made under this Agreement after withholding for or on account
of any taxes (including any taxes on such increase and any penalties) is not
less than the amount that would have been paid absent such deduction or
withholding provided, however, that Seller shall not be required to pay any
Additional Amount to Buyer, any Eligible Assignee or any other Person that is
not organized

 

61

--------------------------------------------------------------------------------


 

under the laws of the United States or any state thereof if Buyer or such Person
fails to comply with Section 12.06(b).  The foregoing obligation to pay
Additional Amounts, however, will not apply with respect to (i) net income or
franchise taxes imposed on Buyer and/or any other Indemnified Person, with
respect to payments required to be made by Seller under the Repurchase
Documents, by a taxing jurisdiction in which Buyer and/or any other Indemnified
Person is organized, conducts business or is paying taxes (as the case may be). 
Promptly after Seller pays any taxes referred to in this Section 12.06, Seller
will send Buyer appropriate evidence of such payment, or (ii) any U.S. federal
withholding tax imposed on “withholdable payments” made after December 31, 2012
on any Purchase Price payments made to Seller after March 18, 2012, if Buyer is
a “foreign financial institution” that fails to comply with the requirements of
section 1471(b) of the Code or a “non-financial foreign entity” that fails to
comply with section 1472(b) of the Code, each as in effect on the date hereof,
or Treasury regulations or administrative guidance promulgated thereunder.

 

(b)                                 If a Person acquires any of the rights and
obligations of Buyer as an Eligible Assignee under this Agreement, and such
Person is not organized under the laws of the United States, any state thereof
or the District of Columbia (a “Non-U.S. Person”), such Non-U.S. Person shall
deliver to Seller on or before the date on which such Person becomes a party to
this Agreement, two duly completed and executed copies of, as applicable, IRS
Form W-8BEN or IRS Form W-8ECI or any successor forms thereto designated as such
by the IRS.  If the Non-U.S. Person is eligible for and wishes to claim
exemption from or reduction in U.S. federal withholding tax through benefit of a
treaty, such Person shall deliver a Form W-8ECI.  If the Non-U.S. Person is
eligible for and wishes to claim exemption from U.S. federal withholding tax
under Section 871(h) or Section 881(c) of the Code with respect to payments of
“portfolio interest,” such Person shall deliver both the Form W-8BEN and a
statement certifying that such Person is not a bank, a “10 percent shareholder”
or a “controlled foreign corporation” within the meaning of Section 881(c)(3) of
the Code.  If any previously delivered form or statement becomes inaccurate with
respect to the Non-U.S. Person that delivered it, the Non-U.S. Person shall
promptly notify Seller of this fact.

 

Section 12.07                          Payment and Survival of Obligations. 
Buyer may at any time send Seller a notice showing the calculation of any
amounts payable pursuant to this Article 12, and Seller shall pay such amounts
to Buyer within ten (10) Business Days after Seller receives such notice.  The
obligations of Seller under this Article 12 shall apply to Eligible Assignees
and Participants and survive the termination of the Repurchase Documents.

 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01                          Indemnity.

 

(a)                                  Seller shall release, defend, indemnify and
hold harmless Buyer, Affiliates of Buyer and its and their respective officers,
directors, shareholders, partners, members, owners, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Person” and
collectively the “Indemnified Persons”), on a net after-tax basis, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (other than

 

62

--------------------------------------------------------------------------------


 

income taxes and franchise taxes of Buyer), fees, costs, expenses (including
legal fees and expenses), penalties or fines of any kind that may be imposed on,
incurred by or asserted against such Indemnified Person (collectively, the
“Indemnified Amounts”) in any way relating to, arising out of or resulting from
or in connection with (i) the Repurchase Documents, the Purchased Asset
Documents, the Purchased Assets, the Transactions, any Underlying Mortgaged
Property or related property, or any action taken or omitted to be taken by any
Indemnified Person in connection with or under any of the foregoing, or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of any Repurchase
Document or Transaction, (ii) any claims, actions or damages by an Underlying
Obligor or lessee with respect to a Purchased Asset, (iii) any violation or
alleged violation of, non—compliance with or liability under any Requirements of
Law, (iv) ownership of, Liens on, security interests in or the exercise of
rights or remedies under any of the items referred to in the preceding
clause (i), (v) any accident, injury to or death of any person or loss of or
damage to property occurring in, on or about any Underlying Mortgaged Property
or on the adjoining sidewalks, curbs, parking areas, streets or ways, (vi) any
use, nonuse or condition in, on or about, or possession, alteration, repair,
operation, maintenance or management of, any Underlying Mortgaged Property or on
the adjoining sidewalks, curbs, parking areas, streets or ways, (vii) any
failure by Seller to perform or comply with any Repurchase Document, Purchased
Asset Document or Purchased Asset, (viii) performance of any labor or services
or the furnishing of any materials or other property in respect of any
Underlying Mortgaged Property or Purchased Asset, (ix) any claim by brokers,
finders or similar Persons claiming to be entitled to a commission in connection
with any lease or other transaction involving any Repurchase Document, Purchased
Asset or Underlying Mortgaged Property, (x) any taxes attributable to the
execution, delivery, filing or recording of any Repurchase Document, Purchased
Asset Document or any memorandum of any of the foregoing, (xi) any Lien or claim
arising on or against any Purchased Asset or related Underlying Mortgaged
Property under any Requirements of Law or any liability asserted against Buyer
or any Indemnified Person with respect thereto, (xii) (1) a past, present or
future violation or alleged violation of any Environmental Laws in connection
with any property or Mortgaged Property by any Person or other source, whether
related or unrelated to Seller or any Underlying Obligor, (2) any presence of
any Materials of Environmental Concern in, on, within, above, under, near,
affecting or emanating from any Underlying Mortgaged Property, (3) the failure
to timely perform any Remedial Work, (4) any past, present or future activity by
any Person or other source, whether related or unrelated to Seller or any
Underlying Obligor in connection with any actual, proposed or threatened use,
treatment, storage, holding, existence, disposition or other release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
any Underlying Mortgaged Property of any Materials of Environmental Concern at
any time located in, under, on, above or affecting any Underlying Mortgaged
Property, (5) any past, present or future actual Release (whether intentional or
unintentional, direct or indirect, foreseeable or unforeseeable) to, from, on,
within, in, under, near or affecting any Underlying Mortgaged Property by any
Person or other source, whether related or unrelated to Seller or any Underlying
Obligor, (6) the imposition, recording or filing or the threatened imposition,
recording or filing of any Lien on any Underlying Mortgaged Property with regard
to, or as a result of, any Materials of Environmental Concern or pursuant to any
Environmental Law, or (7) any misrepresentation or failure to perform any
obligations pursuant to any Repurchase Document or Purchased Asset Document
relating to environmental matters in

 

63

--------------------------------------------------------------------------------


 

any way, (xiii) the Term Sheet or any business communications or dealings
between the Parties relating thereto, or (xiv) Seller’s conduct, activities,
actions and/or inactions in connection with, relating to or arising out of any
of the foregoing clauses of this Section 13.01, that, in each case, results from
anything whatsoever other than any Indemnified Person’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction pursuant
to a final, non—appealable judgment. In any suit, proceeding or action brought
by an Indemnified Person in connection with any Purchased Asset for any sum
owing thereunder, or to enforce any provisions of any Purchased Asset, Seller
shall defend, indemnify and hold such Indemnified Person harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 13.01 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by Seller, an Indemnified Person or any other Person or any Indemnified Person
is otherwise a party thereto and whether or not any Transaction is entered into.

 

(b)                                 If for any reason the indemnification
provided in this Section 13.01 is unavailable to the Indemnified Person or is
insufficient to hold an Indemnified Person harmless, even though such
Indemnified Person is entitled to indemnification under the express terms
thereof, then Seller shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by such
Indemnified Person on the one hand and Seller on the other hand, the relative
fault of such Indemnified Person, and any other relevant equitable
considerations.

 

(c)                                  An Indemnified Person may at any time send
Seller a notice showing the calculation of Indemnified Amounts, and Seller shall
pay such Indemnified Amounts to such Indemnified Person within ten (10) Business
Days after Seller receives such notice.  The obligations of Seller under this
Section 13.01 shall apply to Eligible Assignees and Participants and survive the
termination of this Agreement.

 

Section 13.02                          Expenses.  Seller shall promptly on
demand pay to or as directed by Buyer all third-party out-of-pocket costs and
expenses (including legal, accounting and advisory fees and expenses) incurred
by Buyer in connection with (a) the development, evaluation, preparation,
negotiation, execution, consummation, delivery and administration of, and any
amendment, supplement or modification to, or extension, renewal or waiver of,
the Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including due diligence, inspection, testing, review, recording, registration,
travel custody, care, insurance or preservation, (c) the enforcement of the
Repurchase Documents or the payment or performance by Seller of any Repurchase
Obligations, and (d) any actual or attempted sale, exchange, enforcement,
collection, compromise or settlement relating to the Purchased Assets.

 

64

--------------------------------------------------------------------------------


 

ARTICLE 14

 

INTENT

 

Section 14.01                          Safe Harbor Treatment.  The Parties
intend (a) for this Agreement, the Fee and Pricing Letter, the Servicing and
Sub-Servicing Agreement, each supplement to this Agreement, including each
Transaction Request, Irrevocable Redirection Notice and Confirmation, and each
Transaction hereunder to constitute a single integrated, non-severable
agreement, (b) for each such integrated agreement and the Transactions
thereunder to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for Buyer to be entitled to all of the rights, benefits and protections
afforded to Persons under the Bankruptcy Code with respect to a “repurchase
agreement” as defined in Section 101(47) of the Bankruptcy Code and a
“securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments under this Agreement are deemed “margin payments” or “settlement
payments,” as defined in Sections 741(5) and 741(8) of the Bankruptcy Code, and
transfers in connection with a “securities contract” or “repurchase agreement”,
(c) for the grant of a security interest set forth in Article 11 to also be a
“securities contract” as defined in Section 741(7)(A)(xi) of the Bankruptcy Code
and a “repurchase agreement” as that term is defined in Section 101(47)(A)(v) of
the Bankruptcy Code by virtue of it being “a security agreement or arrangement
or other credit enhancement”, (d) for each of the Purchased Assets to constitute
a “mortgage loan” or an “interest in a mortgage loan” as the terms are used in
the Bankruptcy Code and (e) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant” or other entity listed in Section 546,
555, 559, 362(b)(6) or 362(b)(7) of the Bankruptcy Code) shall be entitled to
the “safe harbor” benefits and protections afforded under the Bankruptcy Code
with respect to a “repurchase agreement” and a “securities contract,” including
(x) the rights, set forth in Article 10 and in Sections 555, 559 and 561 of the
Bankruptcy Code, to liquidate the Purchased Assets and terminate this Agreement,
and (y) the right to offset or net out as set forth in Article 10 and
Section 18.17 and in Sections 362(b)(6) and 362(b)(7) of the Bankruptcy Code.

 

Section 14.02                          Liquidation Rights.  The Parties
acknowledge and agree that (a) Buyer’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Articles 10 and 11 and as otherwise provided in the
Repurchase Documents is a “contractual right” to liquidate, terminate or
accelerate such Transactions as described in Section 555, 559 and 561 of the
Bankruptcy Code.

 

Section 14.03                          Qualified Financial Contract.  The
Parties acknowledge and agree that if a Party is an “insured depository
institution,” as such term is defined in the Federal Deposit Insurance Act, as
amended (“FDIA”), then each Transaction hereunder is a “qualified financial
contract,” as that term is defined in FDIA and any rules, orders or policy
statements thereunder (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable).

 

Section 14.04                          Netting Contract.  The Parties
acknowledge and agree that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction shall constitute a “covered contractual payment
entitlement” or “covered contractual payment obligation,” respectively, as
defined in

 

65

--------------------------------------------------------------------------------


 

and subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

Section 14.05                          Master Netting Agreement.  The Parties
expressly represent, warrant, acknowledge and agree that this Agreement
constitutes a “master netting agreement” as defined in Section 101(38A) of the
Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The Parties acknowledge that they have been advised and understand that:

 

(a)                                  in the case of Transactions in which one of
the Parties is a broker or dealer registered with the Securities and Exchange
Commission under Section 14 of the Securities Exchange Act of 1934, the
Securities Investor Protection Corporation has taken the position that the
provisions of the Securities Investor Protection Act of 1970 do not protect the
other Party with respect to any Transaction;

 

(b)                                 in the case of Transactions in which one of
the Parties is a government securities broker or a government securities dealer
registered with the Securities and Exchange Commission under Section 14C of the
Securities Exchange Act of 1934, the Securities Investor Protection Act of 1970
will not provide protection to the other Party with respect to any Transaction;

 

(c)                                  in the case of Transactions in which one of
the Parties is a financial institution, funds held by the financial institution
pursuant to a Transaction are not a deposit and therefore are not insured by the
Federal Deposit Insurance Corporation or the National Credit Union Share
Insurance Fund, as applicable; and

 

(d)                                 in the case of Transactions in which one of
the Parties is an “insured depository institution” as that term is defined in
Section 1813(c)(2) of Title 12 of the United States Code, funds held by the
financial institution pursuant to a Transaction are not a deposit and therefore
are not insured by the Federal Deposit Insurance Corporation, the Savings
Association Insurance Fund or the Bank Insurance Fund, as applicable.

 

ARTICLE 16

 

NO RELIANCE

 

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

 

(a)                                  It is not relying (for purposes of making
any investment decision or otherwise) on any advice, counsel or representations
(whether written or oral) of the other Party, other than the representations
expressly set forth in the Repurchase Documents;

 

66

--------------------------------------------------------------------------------


 

(b)                                 It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based on its own judgment and on any advice from such advisors as
it has deemed necessary and not on any view expressed by the other Party;

 

(c)                                  It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Repurchase Documents and each Transaction and is capable
of assuming and willing to assume (financially and otherwise) those risks;

 

(d)                                 It is entering into the Repurchase Documents
and each Transaction for the purposes of managing its borrowings or investments
or hedging its underlying assets or liabilities and not for purposes of
speculation;

 

(e)                                  It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other Party and has
not given the other Party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits (either legal,
regulatory, tax, business, investment, financial accounting or otherwise) of the
Repurchase Documents or any Transaction; and

 

(f)                                    No partnership or joint venture exists or
will exist as a result of the Transactions or entering into and performing the
Repurchase Documents.

 

ARTICLE 17

 

SERVICING

 

This Article 17 shall apply to all Purchased Assets.

 

Section 17.01                          Servicing Rights.  The terms and
provisions governing Servicing Rights under Section 17.01 are set forth in the
Fee and Pricing Letter, and are hereby incorporated by reference.

 

Section 17.02                          Accounts Related to Purchased Assets. 
All accounts directly related to the Purchased Assets shall be maintained at
institutions reasonably acceptable to Buyer, and Seller shall cause each
Underlying Obligor to enter into the contractual arrangements with Seller that
are necessary in order to create a perfected security interest in favor of
Seller in all such accounts, including, without limitation, an Account Control
Agreement in form and substance reasonably acceptable to Buyer and its outside
counsel.  Seller shall execute all documents necessary to assign all of Seller’s
rights in such accounts to Buyer.

 

Section 17.03                          Servicing Reports.  Seller shall deliver
and cause Sub-Servicer to deliver to Buyer and Custodian a monthly remittance
report on or before the 15th day of each month containing servicing information,
including those fields reasonably requested by Buyer from time to time, on an
asset-by-asset and in the aggregate, with respect to the Purchased Assets for
the month (or any portion thereof) before the date of such report.

 

67

--------------------------------------------------------------------------------


 

ARTICLE 18

 

MISCELLANEOUS

 

Section 18.01                          Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

Section 18.02                          Submission to Jurisdiction; Service of
Process.  Each Party irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in the Borough of Manhattan and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Repurchase
Documents, or for recognition or enforcement of any judgment, and each Party
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each Party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or the other
Repurchase Documents shall affect any right that Buyer may otherwise have to
bring any action or proceeding arising out of or relating to the Repurchase
Documents against Seller or its properties in the courts of any jurisdiction. 
Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each Party irrevocably consents to service of process in the
manner provided for notices in Section 18.12.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

Section 18.03                          IMPORTANT WAIVERS.

 

(a)                                  SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PERSON.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR
RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

 

68

--------------------------------------------------------------------------------


 

(c)                                  TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, SELLER HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION
WHATSOEVER INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND
REGARDLESS OF THE FORM OF THE CLAIM OF ACTION, INCLUDING ANY CLAIM OR ACTION
ALLEGING GROSS NEGLIGENCE, RECKLESS DISREGARD, WILLFUL OR WONTON MISCONDUCT,
FAILURE TO EXERCISE REASONABLE CARE OR FAILURE TO ACT IN GOOD FAITH.  NO
INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE TRANSACTIONS.

 

(d)                                 SELLER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY
OF THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL—ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

(e)                                  EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN
THIS SECTION 18.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND OTHER RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

(f)                                    THE WAIVERS IN THIS SECTION 18.03 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE REPURCHASE DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

69

--------------------------------------------------------------------------------


 

(g)                                 THE PROVISIONS OF THIS SECTION 18.03 SHALL
SURVIVE TERMINATION OF THE REPURCHASE DOCUMENTS AND THE PAYMENT IN FULL OF THE
OBLIGATIONS.

 

Section 18.04                          Integration.  The Repurchase Documents
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Parties relating to a sale
and repurchase of Purchased Assets and the other matters addressed by the
Repurchase Documents, and contain the entire final agreement of the Parties
relating to the subject matter thereof.

 

Section 18.05                          Single Agreement.  Seller agrees that
(a) each Transaction is in consideration of and in reliance on the fact that all
Transactions constitute a single business and contractual relationship, and that
each Transaction has been entered into in consideration of the other
Transactions, (b) a default by it in the payment or performance of any its
obligations under a Transaction shall constitute a default by it with respect to
all Transactions, (c) Buyer may set off claims and apply properties and assets
held by or on behalf of Buyer with respect to any Transaction against the
Repurchase Obligations owing to Buyer with respect to other Transactions, and
(d) payments, deliveries and other transfers made by or on behalf of Seller with
respect to any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers with respect to all Transactions, and
the obligations of Seller to make any such payments, deliveries and other
transfers may be applied against each other and netted.

 

Section 18.06                          Use of Employee Plan Assets.  No assets
of an employee benefit plan subject to any provision of ERISA shall be used by
either Party in a Transaction.

 

Section 18.07                          Survival and Benefit of Seller’s
Agreements.  The Repurchase Documents and all Transactions shall be binding on
and shall inure to the benefit of the Parties and their successors and permitted
assigns.  All of Seller’s representations, warranties, agreements and
indemnities in the Repurchase Documents shall survive the termination of the
Repurchase Documents and the payment in full of the Repurchase Obligations, and
shall apply to and benefit Eligible Assignees and Participants.  No other Person
shall be entitled to any benefit, right, power, remedy or claim under the
Repurchase Documents.

 

Section 18.08                          Assignments and Participations.

 

(a)                                  Seller shall not sell, assign or transfer
any of its rights or the Repurchase Obligations under this Agreement without the
prior written consent of Buyer, and any attempt by Seller to do so without such
consent shall be null and void.

 

(b)                                 Buyer may at any time, without the consent
of or notice to Seller, sell participations to any Person (other than a natural
person or Seller or any Affiliate of Seller) (a “Participant”) in up to
forty-nine percent (49%) (in the aggregate, in one or more transactions,
including any assignments under Section 18.08(c)) of Buyer’s rights and/or
obligations under the Repurchase Documents; provided, that (i) Buyer’s
obligations and Seller’s rights and obligations under the Repurchase Documents
shall remain unchanged, (ii) Buyer shall remain solely responsible to Seller for
the performance of such obligations, and (iii) Seller shall continue to

 

70

--------------------------------------------------------------------------------


 

deal solely and directly with Buyer in connection with Buyer’s rights and
obligations under the Repurchase Documents.  No Participant shall have any right
to approve any amendment, waiver or consent with respect to any Repurchase
Document, except to the extent that the Repurchase Price or Price Differential
of any Purchased Asset would be reduced or the Repurchase Date of any Purchased
Asset would be postponed.  Each Participant shall be entitled to the benefits of
Article 12 to the same extent as if it had acquired its interest by assignment
pursuant to Section 18.08(c), but shall not be entitled to receive any greater
payment thereunder than Buyer would have been entitled to receive with respect
to the participation sold to such Participant.  To the extent permitted by
Requirements of Law, each Participant shall be entitled to the benefits of
Sections 10.02(j) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c).

 

(c)                                  Buyer may at any time, upon notice to
Seller, sell and assign to any Eligible Assignee up to forty-nine percent (49%)
(in the aggregate, in one or more transactions, and including any participations
under Section 18.08(b)) of the rights and obligations of Buyer under the
Repurchase Documents.  Each such assignment shall be made pursuant to an
Assignment and Acceptance substantially in the form of Exhibit F (an “Assignment
and Acceptance”). From and after the effective date of such Assignment and
Acceptance, (i) such Eligible Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it; provided that Buyer shall remain solely responsible to Seller
for the performance of Buyer’s obligations under the Repurchase Documents,
(ii) Seller shall continue to deal solely and directly with Buyer in connection
with Buyer’s rights and obligations under the Repurchase Documents, and
(iii) Buyer will give prompt written notice thereof (including identification of
the Eligible Assignee and the amount of Repurchase Price allocated to it) to
each Party (but Buyer shall not have any liability for any failure to timely
provide such notice).  Any sale or assignment by Buyer of rights or obligations
under the Repurchase Documents that does not comply with this
Section 18.08(c) shall be treated for purposes of the Repurchase Documents as a
sale by such Buyer of a participation in such rights and obligations in
accordance with Section 18.08(b).

 

(d)                                 Seller shall cooperate with Buyer in
connection with any such sale and assignment of participations or assignments
and shall enter into such restatements of, and amendments, supplements and other
modifications to, the Repurchase Documents to give effect to any such sale or
assignment; provided, that none of the foregoing shall change any economic or
other material term of the Repurchase Documents in a manner adverse to Seller
without the consent of Seller.

 

Section 18.09                          Ownership and Hypothecation of Purchased
Assets.  Title to all Purchased Assets shall pass to and vest in Buyer on the
applicable Purchase Dates and, subject to the terms of the Repurchase Documents,
Buyer or its designee shall have free and unrestricted use of all Purchased
Assets and be entitled to exercise all rights, privileges and options relating
to the Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine; provided, that no such transaction shall affect the
obligations of

 

71

--------------------------------------------------------------------------------


 

Buyer to transfer the Purchased Assets to Seller on the applicable Repurchase
Dates free and clear of any pledge, Lien, security interest, encumbrance, charge
or other adverse claim.

 

Section 18.10                          Confidentiality.  All information
regarding the terms set forth in any of the Repurchase Documents or the
Transactions shall be kept confidential and shall not be disclosed by either
Party to any Person except (a) to the Affiliates of such Party or its or their
respective directors, officers, employees, agents, advisors and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority or required by Requirements of Law, (c) to the extent
required to be included in the financial statements of either Party or an
Affiliate thereof, (d) to the extent required to exercise any rights or remedies
under the Repurchase Documents, Purchased Assets or Underlying Mortgaged
Properties, (e) to the extent required to consummate and administer a
Transaction, (f) to any actual or prospective Participant or Eligible Assignee
which agrees to comply with this Section 18.10; provided, that no such
disclosure made with respect to any Repurchase Document shall include a copy of
such Repurchase Document to the extent that a summary would suffice, but if it
is necessary for a copy of any Repurchase Document to be disclosed, all pricing
and other economic terms set forth therein shall be redacted before disclosure.

 

Section 18.11                          No Implied Waivers.  No failure on the
part of Buyer to exercise, or delay in exercising, any right or remedy under the
Repurchase Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy thereunder preclude any further exercise
thereof or the exercise of any other right.  The rights and remedies in the
Repurchase Documents are cumulative and not exclusive of any rights and remedies
provided by law.  Application of the Default Rate after an Event of Default
shall not be deemed to constitute a waiver of any Event of Default or Buyer’s
rights and remedies with respect thereto, or a consent to any extension of time
for the payment or performance of any obligation with respect to which the
Default Rate is applied.  Except as otherwise expressly provided in the
Repurchase Documents, no amendment, waiver or other modification of any
provision of the Repurchase Documents shall be effective without the signed
agreement of Seller and Buyer.  Any waiver or consent under the Repurchase
Documents shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given.

 

Section 18.12                          Notices and Other Communications.  Unless
otherwise provided in this Agreement, all notices, consents, approvals, requests
and other communications required or permitted to be given to a Party hereunder
shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email if also sent by one of the foregoing, to the address for such
Party specified in Annex I or such other address as such Party shall specify
from time to time in a notice to the other Party.  Any of the foregoing
communications shall be effective when delivered or upon the first attempted
delivery on a Business Day.  A Party receiving a notice that does not comply
with the technical requirements of this Section 18.12 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

Section 18.13                          Counterparts; Electronic Transmission. 
Any Repurchase Document may be executed in counterparts, each of which shall be
deemed to be an original, but all of which shall together constitute but one and
the same instrument.

 

72

--------------------------------------------------------------------------------


 

Section 18.14                          No Personal Liability.  No administrator,
incorporator, Affiliate, owner, member, partner, stockholder, officer, director,
employee, agent or attorney of Buyer, any Indemnified Person, Seller, any
Intermediate Starwood Entity or Guarantor, as such, shall be subject to any
recourse or personal liability under or with respect to any obligation of Buyer,
Seller, any Intermediate Starwood Entity or Guarantor under the Repurchase
Documents, whether by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed that the obligations of Buyer, Seller and Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived.  This Section 18.14 shall survive the
termination of the Repurchase Documents.

 

Section 18.15                          Protection of Buyer’s Interests in the
Purchased Assets; Further Assurances.

 

(a)                                  Seller shall cause the Repurchase Documents
and/or all financing statements and continuation statements and any other
necessary documents covering the right, title and interest of Buyer to the
Purchased Assets to be promptly recorded, registered and filed, and at all times
to be kept recorded, registered and filed, all in such manner and in such places
as may be required by law fully to preserve and protect such right, title and
interest.  Seller shall deliver to Buyer file—stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing.  Seller
shall execute any and all documents reasonably required to fulfill the intent of
this Section 18.15.

 

(b)                                 Seller will promptly at its expense execute
and deliver such instruments and documents and take such other actions as Buyer
may reasonably request from time to time in order to perfect, protect, evidence,
exercise and enforce Buyer’s rights and remedies under and with respect to the
Repurchase Documents, the Transactions and the Purchased Assets.

 

(c)                                  If Seller fails to perform any of its
Repurchase Obligations promptly after written request from Buyer, Buyer may (but
shall not be required to) perform or cause to be performed such Repurchase
Obligation, and the costs and expenses incurred by Buyer in connection therewith
shall be payable by Seller.  Without limiting the generality of the foregoing,
if Seller shall fail to do so promptly after written request from Buyer, Seller
authorizes Buyer, at the option of Buyer and the expense of Seller, at any time
and from time to time, to take all actions and pay all amounts that Buyer deems
necessary or appropriate to protect, enforce, preserve, insure, service,
administer, manage, perform, maintain, safeguard, collect or realize on the
Purchased Assets and Buyer’s Liens and interests therein or thereon and to give
effect to the intent of the Repurchase Documents.  No Default or Event of
Default shall be cured by the payment or performance of any Repurchase
Obligation by Buyer on behalf of Seller.  Buyer may make any such payment in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

73

--------------------------------------------------------------------------------


 

(d)                                 Without limiting the generality of the
foregoing, Seller will no earlier than six (6) or later than three (3) months
before the fifth (5th) anniversary of the date of filing of each UCC financing
statement filed in connection with any Repurchase Document or any Transaction,
(i) deliver and file or cause to be filed an appropriate continuation statement
with respect to such financing statement, and (ii) deliver or cause to be
delivered to Buyer an opinion of counsel, in form and substance reasonably
satisfactory to Buyer, confirming and updating the opinion delivered pursuant to
Section 6.01(a) with respect to perfection and otherwise to the effect that the
security interests hereunder continue to be enforceable and perfected security
interests, subject to no other Liens of record except as provided herein or
otherwise permitted hereunder, which opinion may contain usual and customary
assumptions, limitations and exceptions.

 

(e)                                  Except as provided in the Repurchase
Documents, the sole duty of Buyer, Custodian or any other designee or agent of
Buyer with respect to the Purchased Assets shall be to use reasonable care in
the custody, use, operation and preservation of the Purchased Assets in its
possession or control.  Buyer shall incur no liability to Seller or any other
Person for any act of Governmental Authority, act of God or other destruction in
whole or in part or negligence or wrongful act of custodians or agents selected
by and supervised by Buyer with reasonable care, or Buyer’s failure to provide
adequate protection or insurance for the Purchased Assets.  Buyer shall have no
obligation to take any action to preserve any rights of Seller in any Purchased
Asset against prior parties, and Seller hereby agrees to take such action. 
Buyer shall have no obligation to realize upon any Purchased Asset except
through proper application of any distributions with respect to the Purchased
Assets made directly to Buyer or its agent(s).  So long as Buyer and Custodian
shall act in good faith in their handling of the Purchased Assets, Seller waives
or is deemed to have waived the defense of impairment of the Purchased Assets by
Buyer and Custodian.

 

Section 18.16                          Default Rate.  To the extent permitted by
Requirements of Law, Seller shall pay interest at the Default Rate on the amount
of all Repurchase Obligations not paid when due under the Repurchase Documents
until such Repurchase Obligations are paid or satisfied in full.

 

Section 18.17                          Set-off.  In addition to any rights now
or hereafter granted under the Repurchase Documents, Requirements of Law or
otherwise, Seller, on behalf of itself and Guarantor, hereby grants to Buyer and
each Indemnified Person, to secure repayment of the Repurchase Obligations, a
right of set-off upon any and all of the following: monies, securities,
collateral or other property of Seller and Guarantor and any proceeds from the
foregoing, now or hereafter held or received by Buyer, any Affiliate of Buyer or
any Indemnified Person, for the account of Seller or Guarantor, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general, specified, special, time, demand,
provisional or final) and credits, claims or Indebtedness of Seller or Guarantor
at any time existing, and any obligation owed by Buyer or any Affiliate of Buyer
to Seller or Guarantor and to set—off against any Repurchase Obligations or
Indebtedness owed by Seller or Guarantor and any Indebtedness owed by Buyer or
any Affiliate of Buyer to Seller or Guarantor, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, whether or not arising
under the Repurchase Documents and irrespective of the currency, place of
payment or booking office of the amount or obligation and in each case at any
time held or owing by Buyer,

 

74

--------------------------------------------------------------------------------


 

any Affiliate of Buyer or any Indemnified Person to or for the credit of any
Seller or Guarantor, without prejudice to Buyer’s right to recover any
deficiency.  Each of Buyer, each Affiliate of Buyer and each Indemnified Person
is hereby authorized upon any amount becoming due and payable by Seller or
Guarantor to Buyer or any Indemnified Person under the Repurchase Documents, the
Repurchase Obligations or otherwise or upon the occurrence of an Event of
Default, without notice to Seller or Guarantor, any such notice being expressly
waived by Seller and Guarantor to the extent permitted by any Requirements of
Law, to set-off, appropriate, apply and enforce such right of set—off against
any and all items hereinabove referred to against any amounts owing to Buyer or
any Indemnified Person by Seller or Guarantor under the Repurchase Documents and
the Repurchase Obligations, irrespective of whether Buyer, any Affiliate of
Buyer or any Indemnified Person shall have made any demand under the Repurchase
Documents and regardless of any other collateral securing such amounts, and in
all cases without waiver or prejudice of Buyer’s rights to recover a
deficiency.  Seller and Guarantor shall be deemed directly indebted to Buyer and
the other Indemnified Persons in the full amount of all amounts owing to Buyer
and the other Indemnified Parties by Seller and Guarantor under the Repurchase
Documents and the Repurchase Obligations, and Buyer and the other Indemnified
Persons shall be entitled to exercise the rights of set-off provided for above. 
ANY AND ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE
THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER
INDEMNIFIED PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE
FOREGOING RIGHT OF SET—OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED BY SELLER AND GUARANTOR.

 

Buyer or any Indemnified Person shall promptly notify the affected Seller or
Guarantor after any such set—off and application made by Buyer or such
Indemnified Person, provided that the failure to give such notice shall not
affect the validity of such set—off and application.  If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained.  Nothing in this
Section 18.17 shall be effective to create a charge or other security interest. 
This Section 18.17 shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which any Party is at
any time otherwise entitled.

 

Section 18.18                          Seller’s Waiver of Setoff.  Seller hereby
waives any right of setoff it may have or to which it may be or become entitled
under the Repurchase Documents or otherwise against Buyer, any Affiliate of
Buyer, any Indemnified Person or their respective assets or properties.

 

Section 18.19                          Periodic Due Diligence Review.  Buyer may
perform continuing due diligence reviews with respect to the Purchased Assets,
Seller and Affiliates of Seller, including ordering new third party reports, for
purposes of, among other things, verifying compliance with the representations,
warranties, covenants, agreements, duties, obligations and specifications made
under the Repurchase Documents or otherwise. Upon reasonable prior notice to
Seller, unless a Default or Event of Default exists, in which case no notice is
required, Buyer or its representatives may during normal business hours inspect
any properties and examine, inspect and make copies of the books and records of
Seller and Affiliates of Seller, the Purchased Asset Documents and the Servicing
Files.  Seller shall make available to Buyer one or more

 

75

--------------------------------------------------------------------------------


 

knowledgeable financial or accounting officers and representatives of the
independent certified public accountants of Seller for the purpose of answering
questions of Buyer concerning any of the foregoing.  Seller shall cause Servicer
and Sub-Servicer to cooperate with Buyer by permitting Buyer to conduct due
diligence reviews of the Servicing Files.  Buyer may purchase Purchased Assets
from Seller based solely on the information provided by Seller to Buyer in the
Underwriting Materials and the representations, warranties, duties, obligations
and covenants contained herein, and Buyer may at any time conduct a partial or
complete due diligence review on some or all of the Purchased Assets, including
ordering new credit reports and new Appraisals on the Underlying Mortgaged
Properties and otherwise re-generating the information used to originate and
underwrite such Purchased Assets.  Buyer may underwrite such Purchased Assets
itself or engage a mutually acceptable third-party underwriter to do so.

 

Section 18.20                          Time of the Essence.  Time is of the
essence with respect to all obligations, duties, covenants, agreements, notices
or actions or inactions of Seller under the Repurchase Documents.

 

Section 18.21                          Patriot Act Notice.  Buyer hereby
notifies Seller that Buyer is required by the Patriot Act to obtain, verify and
record information that identifies Seller.

 

Section 18.22                          Successors and Assigns; No Third Party
Beneficiaries.  Subject to the foregoing, the Repurchase Documents and any
Transactions shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns.  Nothing in the Repurchase
Documents, express or implied, shall give to any Person other than the Parties
any benefit or any legal or equitable right, power, remedy or claim under the
Repurchase Documents.

 

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

STARWOOD PROPERTY MORTGAGE SUB-2, L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Its:

 

 

Title:

 

 

 

 

 

BUYER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

 

Its:

 

 

Title:

 

--------------------------------------------------------------------------------